Exhibit 10.2
Execution Copy
 
SERVISFIRST BANCSHARES, INC.
INDENTURE
 
WILMINGTON TRUST COMPANY
as Trustee
 
8.5% JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURES
SEPTEMBER 2, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS
    1  
 
       
SECTION 1.01. Definitions
    1  
 
       
ARTICLE II. SECURITIES
    9  
 
       
SECTION 2.01. Forms Generally
    9  
SECTION 2.02. Execution and Authentication
    9  
SECTION 2.03. Form and Payment
    10  
SECTION 2.04. Legends
    10  
SECTION 2.05. Global Security
    10  
SECTION 2.06. Interest
    12  
SECTION 2.07. Transfer and Exchange
    12  
SECTION 2.08. Replacement Securities
    13  
SECTION 2.09. Treasury Securities
    14  
SECTION 2.10. Temporary Securities
    14  
SECTION 2.11. Cancellation
    14  
SECTION 2.12. Defaulted Interest
    15  
SECTION 2.13. CUSIP Numbers
    15  
 
       
ARTICLE III. PARTICULAR COVENANTS OF THE COMPANY
    16  
 
       
SECTION 3.01. Payment of Principal, Premium and Interest
    16  
SECTION 3.02. Offices for Notices and Payments, etc.
    16  
SECTION 3.03. Appointments to Fill Vacancies in Trustee’s Office
    16  
SECTION 3.04. Provision as to Paying Agent
    16  
SECTION 3.05. Certificate to Trustee
    17  
SECTION 3.06. Compliance with Consolidation Provisions
    18  
SECTION 3,07. Limitation on Dividends
    18  
SECTION 3.08. Covenants as to ServisFirst Capital Trust I
    18  
SECTION 3.09. Payment of Expenses
    19  
SECTION 3.10. Payment Upon Resignation or Removal
    19  
SECTION 3.11. No Senior Debt While Securities Outstanding
    20  
 
       
ARTICLE IV. SECURITYHOLDERS’ LISTS AND REPORTSBY THE COMPANY AND THE TRUSTEE
    20  
 
       
SECTION 4.01. Securityholders’ Lists
    20  
SECTION 4.02. Preservation and Disclosure of Lists
    20  
SECTION 4.03. Reports of the Company
    21  
SECTION 4.04. Reports by the Trustee
    22  
 
       
ARTICLE V. REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT
    23  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.01. Events of Default
    23  
SECTION 5.02. Payment of Securities on Default; Suit Therefor
    24  
SECTION 5.03. Application of Moneys Collected by Trustee
    26  
SECTION 5.04. Proceedings by Securityholders
    27  
SECTION 5.05. Proceedings by Trustee
    27  
SECTION 5.06. Remedies Cumulative and Continuing
    28  
SECTION 5.07. Direction of Proceedings and Waiver of Defaults by Majority of
Securityholders
    28  
SECTION 5.08. Notice of Defaults
    29  
SECTION 5.09. Undertaking to Pay Costs
    29  
 
       
ARTICLE VI. CONCERNING THE TRUSTEE
    29  
 
       
SECTION 6.01. Duties and Responsibilities of Trustee
    29  
SECTION 6.02. Reliance on Documents, Opinions, etc.
    30  
SECTION 6.03. No Responsibility for Recitals, etc.
    32  
SECTION 6.04. Trustee, Authenticating Agent, Paying Agents, Transfer Agents or
Registrar May Own Securities
    32  
SECTION 6.05. Moneys to be Held in Trust
    32  
SECTION 6.06. Compensation and Expenses of Trustee
    32  
SECTION 6.07. Officers’ Certificate as Evidence
    33  
SECTION 6.08. Conflicting Interest of Trustee
    34  
SECTION 6.09. Eligibility of Trustee
    34  
SECTION 6.10. Resignation or Removal of Trustee
    34  
SECTION 6.11. Acceptance by Successor Trustee
    35  
SECTION 6.12. Successor by Merger, etc.
    36  
SECTION 6.13. Limitation on Rights of Trustee as a Creditor
    36  
SECTION 6.14. Authenticating Agents
    37  
 
       
ARTICLE VII. CONCERNING THE SECURITYHOLDERS
    38  
 
       
SECTION 7.01. Action by Securityholders
    38  
SECTION 7.02. Proof of Execution by Securityholders
    38  
SECTION 7.03. Who Are Deemed Absolute Owners
    38  
SECTION 7.04. Securities Owned by Company Deemed Not Outstanding
    39  
SECTION 7.05. Revocation of Consents; Future Holders Bound
    39  
 
       
ARTICLE VIII. SECURITYHOLDERS’ MEETINGS
    40  
 
       
SECTION 8.01. Purpose of Meetings
    40  
SECTION 8.02. Call of Meetings by Trustee
    40  
SECTION 8.03. Call of Meetings by Company or Securityholders
    40  
SECTION 8.04. Qualifications for Voting
    40  
SECTION 8.05. Regulations
    41  
SECTION 8.06. Voting
    41  
 
       
ARTICLE IX. AMENDMENTS
    42  
 
       
SECTION 9.01. Without Consent of Securityholders
    42  
SECTION 9.02. With Consent of Securityholders
    43  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.03. Compliance with Trust Indenture Act; Effect of Supplemental
Indentures
    44  
SECTION 9.04. Notation on Securities
    44  
SECTION 9.05. Evidence of Compliance of Supplemental Indenture to be Furnished
Trustee
    44  
 
       
ARTICLE X. CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
    45  
 
       
SECTION 10.01 Company May Consolidate, etc., on Certain Terms
    45  
SECTION 10.02. Successor Corporation to be Substituted for Company
    45  
SECTION 10.03. Opinion of Counsel to be Given Trustee
    46  
 
       
ARTICLE XI. SATISFACTION AND DISCHARGE OF INDENTURE
    46  
 
       
SECTION 11.01. Discharge of Indenture
    46  
SECTION 11.02. Deposited Moneys and U.S. Government Obligations to be Held in
Trust by Trustee
    46  
SECTION 11.03. Paying Agent to Repay Moneys Held
    47  
SECTION 11.04. Return of Unclaimed Moneys
    47  
SECTION 11.05. Defeasance Upon Deposit of Moneys or U.S. Government Obligations
    47  
SECTION 11.06. Reinstatement
    49  
 
       
ARTICLE XII. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS
    49  
 
       
SECTION 12.01. Indenture and Securities Solely Corporate Obligations
    49  
 
       
ARTICLE XIII. MISCELLANEOUS PROVISIONS
    49  
 
       
SECTION 13.01. Successors
    49  
SECTION 13.02. Official Acts by Successor Corporation
    49  
SECTION 13.03. Surrender of Company Powers
    49  
SECTION 13.04. Address for Notices, etc.
    50  
SECTION 13.05. Governing Law
    50  
SECTION 13.06. Evidence of Compliance with Conditions Precedent
    50  
SECTION 13.07. Business Days
    50  
SECTION 13.08. Table of Contents, Headings, etc.
    51  
SECTION 13.09. Execution in Counterparts
    51  
SECTION 13.10. Separability
    51  
SECTION 13.11. Assignment
    51  
SECTION 13.12. Acknowledgement of Rights
    51  
 
       
ARTICLE XIV. PREPAYMENT OF SECURITIES
    52  
 
       
SECTION 14.01. Prepayment
    52  
SECTION 14.02. Optional Prepayment by Company
    52  
SECTION 14.03. No Sinking Fund
    52  
SECTION 14.04. Notice of Prepayment
    52  
SECTION 14.05. Payment of Securities Called for Prepayment
    53  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XV. SUBORDINATION OF SECURITIES
    54  
 
       
SECTION 15.01. Agreement to Subordinate
    54  
SECTION 15.02. Default on Senior Debt
    54  
SECTION 15.03. Liquidation; Dissolution; Bankruptcy
    55  
SECTION 15.04. Subrogation
    56  
SECTION 15.05. Trustee to Effectuate Subordination
    57  
SECTION 15.06. Notice by the Company
    57  
SECTION 15.07. Rights of the Trustee; Holders of Senior Debt
    58  
SECTION 15.08. Subordination May Not Be Impaired
    58  
 
       
ARTICLE XVI. EXTENSION OF INTEREST PAYMENT PERIOD
    59  
 
       
SECTION 16.01. Extension of Interest Payment Period
    59  
SECTION 16.02. Notice of Extension
    59  
 
       
EXHIBIT A Form of Debenture
    A-1  
EXHIBIT B Officer’s Certificate
    B-1  

iv



--------------------------------------------------------------------------------



 



INDENTURE
     THIS INDENTURE, dated as of September 2, 2008, between ServisFirst
Bancshares, Inc., a Delaware corporation (hereinafter sometimes called the
“Company”), and Wilmington Trust Company, a Delaware banking corporation, as
trustee (hereinafter sometimes called the “Trustee”).
W I T N E S S E T H:
     In consideration of the premises, and the purchase of the Securities by the
holders thereof, the Company covenants and agrees with the Trustee for the equal
and proportionate benefit of the respective holders from time to time of the
Securities, as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Definitions.
          The terms defined in this Section 1.01 (except as herein otherwise
expressly provided or unless the context otherwise requires) for all purposes of
this Indenture shall have the respective meanings specified in this
Section 1.01. All other terms used in this Indenture which are defined in the
Trust Indenture Act, or which are by reference therein defined in the Securities
Act, shall (except as herein otherwise expressly provided or unless the context
otherwise requires) have the meanings assigned to such terms in said Trust
Indenture Act and in said Securities Act as in force at the date of this
Indenture as originally executed. The following terms have the meanings given to
them in the Trust Agreement: (i) Clearing Agency; (ii) Delaware Trustee;
(iii) Property Trustee; (iv) Administrative Trustees; and (v) Direct Action. All
accounting terms used herein and not expressly defined shall have the meanings
assigned to such terms in accordance with GAAP. The words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Indenture as a whole
and not to any particular Article, Section or other subdivision. Headings are
used for convenience of reference only and do not affect interpretation. The
singular includes the plural and vice versa.
          “Additional Sums” shall have the meaning set forth in Section 2.06(c).
          “Affiliate” shall mean, with respect to a specified Person, (a) any
Person directly or indirectly owning, controlling or holding the power to vote
10% or more of the outstanding voting securities or other ownership interests of
the specified Person, (b) any Person 10% or more of whose outstanding voting
securities or other ownership interests are directly or indirectly owned,
controlled or held with power to vote by the specified Person, (c) any Person
directly or indirectly controlling, controlled by, or under common control with
the specified Person, (d) a partnership in which the specified Person is a
general partner, (e) any officer or director of the specified Person, and (f) if
the specified Person is an individual, any entity of which the specified Person
is an officer, director or general partner.
          “Authenticating Agent” shall mean any agent or agents of the Trustee
which at the time shall be appointed and acting pursuant to Section 6.14.

1



--------------------------------------------------------------------------------



 



          “Bankruptcy Law” shall mean Title 11, U.S. Code, or any similar
federal or state law for the relief of debtors.
          “Board of Directors” shall mean either the Board of Directors of the
Company or any duly authorized committee of that board.
          “Board Resolution” shall mean a copy of a resolution certified by the
Secretary or an Assistant Secretary of the Company to have been duly adopted by
the Board of Directors and to be in full force and effect on the date of such
certification, and delivered to the Trustee.
          “Business Day” shall mean, with respect to any series of Securities,
any day other than a Saturday or a Sunday or a day on which banking institutions
in The City of New York or Wilmington, Delaware are authorized or required by
law or executive order to close.
          “Capital Event” shall mean the receipt by the Company and the
Administrative Trustees of an opinion of Haskell Slaughter Young & Rediker, LLC,
or any other independent bank regulatory counsel experienced in such matters, to
the effect that, as a result of (a) any amendment to, or change (including any
announced prospective change) in, the laws (or any regulations thereunder) of
the United States or any rules, guidelines or policies of the Federal Deposit
Insurance Corporation, the Board of Governors of the Federal Reserve System
(“Federal Reserve”), or any other federal bank regulatory agency or (b) any
official administrative pronouncement or judicial decision interpreting or
applying such laws or regulations, which amendment or change is effective or
such pronouncement or decision is announced on or after the Issue Date, (i) the
Company is or within 90 days will be subject to capital adequacy requirements
and such requirements do not or will not permit the Preferred Securities to
constitute, subject to limitations on inclusion of the Preferred Securities as
Tier 1 capital imposed by Federal Reserve capital guidelines in effect and
applicable to the Company as of the date of the Confidential Offering
Memorandum, Tier 1 capital (or its then-equivalent) or (ii) the amount of net
proceeds received from the sale of the Preferred Securities and contributed by
the Company to ServisFirst Bank does not or within 90 days will not constitute
Tier 1 (core) capital (or its then-equivalent).
          “Capital Leases” means, with respect to the Company or its
Subsidiaries, as applicable, any lease of any property that should, in
accordance with GAAP, be classified and accounted for as a capital lease on a
consolidated balance sheet of the Company and its Subsidiaries.
          “Commission” shall mean the Securities and Exchange Commission, as
from time to time constituted, created under the Exchange Act, or if at any time
after the execution of this Indenture such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.
          “Common Securities” shall mean undivided beneficial interests in the
assets of ServisFirst Capital Trust I which rank pari passu with Preferred
Securities issued by ServisFirst Capital Trust I; provided, however, that if an
Event of Default has occurred and is continuing, no payments in respect of
Distributions on, or payments upon liquidation, redemption or otherwise with
respect to, the Common Securities shall be made until the holders of the
Preferred Securities

2



--------------------------------------------------------------------------------



 



shall be paid in full the Distributions and the liquidation, redemption and
other payments to which they are entitled.
          “Common Stock” shall mean the Common Stock, par value $.001 per share,
of the Company or any other class of stock resulting from changes or
reclassifications of such Common Stock consisting solely of changes in par
value, or from par value to no par value, or from no par value to par value.
          “Company” shall mean ServisFirst Bancshares, Inc., a Delaware
corporation, and, subject to the provisions of Article X, shall include its
successors and assigns.
          “Company Request” or “Company Order” shall mean a written request or
order signed in the name of the Company by the Chief Executive Officer, the
President, a Vice President, the Chief Financial Officer, the Controller, the
Secretary or an Assistant Secretary of the Company, and delivered to the
Trustee.
          “Compounded Interest” shall have the meaning set forth in
Section 16.01.
          “Confidential Offering Memorandum” shall mean the Confidential
Offering Memorandum related to the issuance of up to $15,000,000 of Preferred
Securities of ServisFirst Capital Trust I, dated August 15, 2008.
          “Contingent Obligation” means, with respect to the Company and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such debt or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Contingent
Obligation shall not include (i) obligations under insurance or reinsurance
policies, or (ii) endorsements for collection or deposit in the ordinary course
of business.
          “Coupon Rate” shall have the meaning set forth in Section 2.06(a).
          “Custodian” shall mean any receiver, trustee, assignee, liquidator, or
similar official under any Bankruptcy Law.
          “Default” shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default.
          “Deferred Interest” shall have the meaning set forth in Section 16.01.
          “Definitive Securities” shall mean those securities issued in fully
registered certificated form not otherwise in global form.

3



--------------------------------------------------------------------------------



 



          “Depositary” shall mean, with respect to Securities of any series, for
which the Company shall determine that such Securities will be issued as a
Global Security, The Depository Trust Company, New York, New York, another
clearing agency, or any successor registered as a clearing agency under the
Exchange Act or other applicable statute or regulation, which, in each case,
shall be designated by the Company pursuant to Section 2.05(d).
          “Dissolution Event” shall mean the liquidation of the Trust pursuant
to the Trust Agreement, and the distribution of the Securities held by the
Property Trustee to the holders of the Trust Securities issued by the
ServisFirst Capital Trust I pro rata in accordance with the Trust Agreement.
          “Event of Default” shall mean any event specified in Section 5.01,
continued for the period of time, if any, and after the giving of the notice, if
any, therein designated.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Extension Period” shall have the meaning set forth in Section 16.01.
          “Interest Period” means the period commencing on the Issue Date and
ending on September 1, 2038.
          “GAAP” means generally accepted accounting principles, as recognized
by the American Institute of Certificated Public Accountants and the Financial
Accounting Standards Board, consistently applied and maintained on a consistent
basis for the Company and its Subsidiaries throughout the period indicated and
consistent with the prior financial practice of the Company and its
Subsidiaries.
          “Global Security” shall mean, with respect to the Securities, a
Security executed by the Company and delivered by the Trustee to the Depositary
or pursuant to the Depositary’s instruction, all in accordance with the
Indenture, which shall be registered in the name of the Depositary or its
nominee.
          “Indebtedness for Money Borrowed” shall mean any obligation of, or any
obligation guaranteed by, the Company for the repayment of borrowed money,
whether or not evidenced by bonds, debentures, notes or other written
instruments.
          “Indenture” shall mean this instrument as originally executed or, if
amended as herein provided, as so amended.
          “Interest Payment Date” shall have the meaning set forth in
Section 2.06.
          “Investment Company Event” shall mean that ServisFirst Capital Trust I
and the Company shall have received an opinion, requested by the Company, of
counsel experienced in practice under the Investment Company Act of 1940, as
amended (the “1940 Act”), to the effect that, as a result of the occurrence of a
change in law or regulation or a change in interpretation or application of law
or regulation by any legislative body, court, governmental agency or regulatory
authority (a “Change in 1940 Act Law”), there is more than an insubstantial risk
that ServisFirst Capital Trust I is or will be considered an “investment
company” which is required to

4



--------------------------------------------------------------------------------



 



be registered under the 1940 Act, which Change in 1940 Act Law becomes effective
on or after the Issue Date.
          “Issue Date” shall mean September 2, 2008.
          “Lien” means, with respect to any asset, any Mortgage, lien, pledge,
charge, security interest or encumbrance of any kind with respect to such asset.
For the purposes of this Indenture, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset.
          “Mortgage” shall mean and include any mortgage, pledge, lien, security
interest, conditional sale or other title retention agreement or other similar
encumbrance.
          “Non Book-Entry Preferred Securities” shall have the meaning set forth
in Section 2.05.
          “Officers” shall mean any of the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Financial Officer, the
Treasurer or the Secretary of the Company.
          “Officers’ Certificate” shall mean a certificate signed by two
Officers and delivered to the Trustee.
          “Opinion of Counsel” shall mean a written opinion of counsel, who may
be an employee of the Company, and who shall be acceptable to the Trustee.
          “Other Debentures” shall mean all junior subordinated debentures
issued by the Company from time to time and sold to trusts to be established by
the Company (if any), in each case similar to ServisFirst Capital Trust I.
          “Other Guarantees” shall mean all guarantees to be issued by the
Company with respect to capital securities (if any) and issued to other trusts
to be established by the Company (if any), in each case similar to the
ServisFirst Capital Trust I.
          The term “outstanding” when used with reference to Securities, shall,
subject to the provisions of Section 7.04, mean, as of any particular time, all
Securities authenticated and delivered by the Trustee or an Authenticating Agent
under this Indenture, except
     (a) Securities theretofore cancelled by the Trustee or an Authenticating
Agent or delivered to the Trustee for cancellation;
     (b) Securities, or portions thereof, for the payment or prepayment of which
moneys in the necessary amount shall have been deposited in trust with the
Trustee or with any paying agent (other than the Company) or shall have been set
aside and segregated in trust by the Company (if the Company shall act as its
own paying agent); provided that, if such Securities, or portions thereof, are
to be prepaid prior to maturity thereof, notice of such prepayment shall have
been given as in Article XIV provided or provision satisfactory to the Trustee
shall have been made for giving such notice; and

5



--------------------------------------------------------------------------------



 



     (c) Securities in lieu of or in substitution for which other Securities
shall have been authenticated and delivered pursuant to the terms of
Section 2.08 unless proof satisfactory to the Company and the Trustee is
presented that any such Securities are held by bona fide holders in due course.
          “Person” shall mean a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint stock
company, limited liability company, trust, unincorporated association, or
government or any agency or political subdivision thereof, or any other entity
of whatever nature.
          “Predecessor Security” of any particular Security shall mean every
previous Security evidencing all or a portion of the same debt as that evidenced
by such particular Security; and, for the purposes of this definition, any
Security authenticated and delivered under Section 2.08 in lieu of a lost,
destroyed or stolen Security shall be deemed to evidence the same debt as the
lost, destroyed or stolen Security.
          “Preferred Securities” shall mean undivided beneficial interests in
the assets of ServisFirst Capital Trust I which rank pari passu with the Common
Securities issued by ServisFirst Capital Trust I; provided, however, that if an
Event of Default has occurred and is continuing, no payments in respect of
Distributions on, or payments upon liquidation, redemption or otherwise with
respect to, the Common Securities shall be made until the holders of the
Preferred Securities shall be paid in full the Distributions and the
liquidation, redemption and other payments to which they are entitled.
          “Preferred Securities Guarantee” shall mean any guarantee that the
Company may enter into with any Person or Persons that operate directly or
indirectly for the benefit of holders of Preferred Securities of ServisFirst
Capital Trust I.
          “Prepayment Price” shall mean, with respect to any prepayment of the
Securities pursuant to Section 14.01 or 14.02 hereof (i) prior to September 1,
2011, an amount in cash equal to 105% of the principal amount of the Securities
to be prepaid, plus accrued and unpaid interest thereon, including Compounded
Interest and Additional Sums, if any, to the date of such prepayment and (ii) on
or after September 1, 2011, an amount in cash equal to 100% of the principal
amount of the Securities to be prepaid, plus accrued and unpaid interest
thereon, including Compounded Interest and Additional Sums, if any, to the date
of such prepayment.
          “Principal Office of the Trustee”, or other similar term, shall mean
the principal office of the Trustee, at which at any particular time its
corporate trust business shall be administered, which office at the date of
execution of this Indenture is located at the office of the Trustee, Wilmington
Trust Company, 1100 N. Market Street, Wilmington, DE 19890, Attention: Corporate
Trust Administration, Facsimile: 302.636.4145.
          “Property Trustee” shall have the same meaning as set forth in the
Trust Agreement.
          “Qualified Debt Obligations” means, without duplication and other than
the Securities, (a) debt securities of the Company, provided that the terms of
any such debt security (i) permit the deferral of principal and interest
payments for a period of up to five years (but not

6



--------------------------------------------------------------------------------



 



beyond the maturity date), as elected by the Company, (ii) have a maturity for
payment of principal of not less than ten (10) years after the date of issuance,
and (iii) include provisions making the debt security expressly subordinate to
all other debt of the Company, (b) preferred securities issued by a Subsidiary,
the sole purpose of which is to issue such preferred securities and invest the
proceeds thereof in debt securities of the type described in clause (a) above,
and which preferred securities are payable solely out of the proceeds of
payments on account of such debt securities; and (c) the obligations recorded on
the consolidated balance sheet of the Company and its Subsidiaries with respect
to debt securities of the type described in clause (a) above and preferred
securities of the type described in clause (b) above.
          “Responsible Officer”, when used with respect to the Trustee, shall
mean any officer assigned to the Principal Office of the Trustee with direct
responsibility for the adminstration of the Indenture including any managing
director, vice president, assistant vice president, assistant treasurer,
assistant secretary or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
having direct responsibility for the administration of this Indenture and also
means, with respect to a particular matter, any other officer to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.
          “Securities” means the Company’s 8.5% Junior Subordinated Deferrable
Interest Debentures due September 1, 2038, as authenticated and issued under
this Indenture.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Securityholder”, “holder of Securities”, or other similar terms,
shall mean any Person in whose name at the time a particular Security is
registered on the register kept by the Company or the Trustee for that purpose
in accordance with the terms hereof.
          “Security Register” shall mean (i) prior to a Dissolution Event, the
list of holders provided to the Trustee pursuant to Section 4.01, and
(ii) following a Dissolution Event, any security register maintained by a
security registrar for the securities appointed by the Company following the
execution of a supplemental indenture providing for transfer procedures as
provided for in Section 2.07(a).
          “Senior Debt” shall mean, with respect to the Company: (a) all
liabilities, obligations and indebtedness for borrowed money, whether or not
evidenced by bonds, debentures, notes or other similar instruments, (b) all
obligations to pay the deferred purchase price of property or services (other
than trade payables due and arising in the ordinary course of business), (c) all
Capital Leases, (d) all debt of any other Person secured by a Lien on any asset
of the Company or any of its Subsidiaries, (e) all Contingent Obligations, and
(f) all obligations, contingent or otherwise, relating to the face amount of
letters of credit, whether or not drawn, and banker’s acceptance, but excluding
any obligation relating to an undrawn letter of credit if the undrawn letter of
credit is issued in connection with a liability for which a reserve has been
established by the Company or the applicable Subsidiary in accordance with GAAP.
Notwithstanding the foregoing, the term “Senior Debt” shall not include (a) the
Securities, (b) the Preferred Securities Guarantee, (c) Qualified Debt
Obligations, (d) the Company’s existing line of credit in the amount of $500,000
or any replacement indebtedness of equal dollar amount, (e) any indebtedness
with the Federal Home Loan Bank of the Company or any Subsidiary, (f) any

7



--------------------------------------------------------------------------------



 



Lien incurred by any Subsidiary to collateralize deposits under the Alabama SAFE
program or (g) any trade accounts payables of the Company or any Subsidiary
arising in the normal course of business.
          “ServisFirst Capital Trust I” shall mean ServisFirst Capital Trust I,
a Delaware statutory trust created for the purpose of issuing its undivided
beneficial interests in connection with the issuance of Securities under this
Indenture.
          “Special Event” means a Capital Event, a Tax Event or an Investment
Company Event.
          “Stated Maturity” shall mean September 1, 2038.
          “Subsidiary” shall mean with respect to any Person, (i) any
corporation at least a majority of whose outstanding voting stock of which is
owned, directly or indirectly, by such Person or by one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries, (ii) any
general partnership, joint venture or similar entity, at least a majority of
whose outstanding partnership or similar interests shall at the time be owned by
such Person, or by one or more of its Subsidiaries, or by such Person and one or
more of its Subsidiaries and (iii) any limited partnership of which such Person
or any of its Subsidiaries is a general partner. For the purposes of this
definition, “voting stock” means shares, interests, participations or other
equivalents in the equity interest (however designated) in such Person having
ordinary voting power for the election of a majority of the directors (or the
equivalent) of such Person, other than shares, interests, participations or
other equivalents having such power only by reason of the occurrence of a
contingency.
          “Tax Event” shall mean the receipt by ServisFirst Capital Trust I and
the Company of an opinion, requested by the Company, of counsel experienced in
such matters to the effect that, as a result of any amendment to, or change
(including any announced prospective change) in, the laws or any regulations
thereunder of the United States or any political subdivision or taxing authority
thereof or therein or as a result of any official administrative written
decision or pronouncement or judicial decision interpreting or applying such
laws or regulations, which amendment or change is effective or which
pronouncement or decision is made on or after the Issue Date, there is more than
an insubstantial risk that (i) ServisFirst Capital Trust I is, or will be within
90 days of the date of such opinion, subject to United States Federal income tax
with respect to income received or accrued on the Securities, (ii) interest
payable by the Company on the Securities is not, or within 90 days of the date
of such opinion, will not be, deductible by the Company, in whole or in part,
for United States Federal income tax purposes, or (iii) ServisFirst Capital
Trust I is, or will be within 90 days of the date of such opinion, subject to
more than a de minimis amount of other taxes, duties or other governmental
charges.
          “Trustee” shall mean the Person identified as “Trustee” in the first
paragraph hereof, and, subject to the provisions of Article VI hereof, shall
also include its successors and assigns as Trustee hereunder.
          “Trust Agreement” shall mean the Amended and Restated Trust Agreement
of ServisFirst Capital Trust I, dated as of September 2, 2008.

8



--------------------------------------------------------------------------------



 



          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939 as in
force at the date of execution of this Indenture except as provided in
Section 9.03; provided, however, that, in the event the Trust Indenture Act of
1939 is amended after such date, “Trust Indenture Act” shall mean, to the extent
required by any such amendment, the Trust Indenture Act of 1939 as so amended.
          “Trust Securities” shall mean the Preferred Securities and the Common
Securities, collectively.
          “U.S. Government Obligations” shall mean securities that are
(i) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged or (ii) obligations of a Person controlled
or supervised by and acting as an agency or instrumentality of the United States
of America the payment of which is unconditionally guaranteed as a full faith
and credit obligation by the United States of America, which, in either case
under clauses (i) or (ii) are not callable or redeemable at the option of the
issuer thereof, and shall also include a depository receipt issued by a bank or
trust company as custodian with respect to any such U.S. Government Obligation
or a specific payment of interest on or principal of any such U.S. Government
Obligation held by such custodian for the account of the holder of a depository
receipt, provided that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depository receipt from any amount received by the custodian in respect of the
U.S. Government Obligation or the specific payment of interest on or principal
of the U.S. Government Obligation evidenced by such depository receipt.
ARTICLE II
SECURITIES
          SECTION 2.01 Forms Generally.
          The Securities and the Trustee’s certificate of authentication shall
be substantially in the form of Exhibit A, the terms of which are incorporated
in and made a part of this Indenture. The Securities may have notations, legends
or endorsements required by law, stock exchange rule, agreements to which the
Company is subject or usage. Each Security shall be dated the date of its
authentication. The Securities shall be issued in denominations of $1 and in
integral multiples thereof.
          SECTION 2.02 Execution and Authentication.
          The Securities shall be signed on behalf of the Company by the Chief
Executive Officer, the President, the Chief Operating Officer or the Chief
Financial Officer under corporate seal and attested by its Secretary. Any
signature may be in the form of a manual or facsimile signature. If an Officer
whose signature is on a Security no longer holds that office at the time the
Security is authenticated, the Security shall nevertheless be valid.
          A Security shall not be valid until authenticated by the manual
signature of the Trustee. The signature of the Trustee shall be conclusive
evidence that the Security has been authenticated under this Indenture. The form
of Trustee’s certificate of authentication to be

9



--------------------------------------------------------------------------------



 



borne by the Securities shall be substantially as set forth in Exhibit A hereto.
A Security shall be dated the date of its authentication.
          The Trustee shall, upon a Company Order, authenticate for original
issue up to, and the aggregate principal amount of Securities outstanding at any
time may not exceed, $15,463,917 aggregate principal amount of the Securities;
except as provided in Sections 2.07, 2.08, 2.10 and 14.05.
          SECTION 2.03. Form and Payment.
          Except as provided in Section 2.05, the Securities shall be issued in
fully registered certificated form without interest coupons. Principal of and
premium, if any, and interest on the Securities issued in certificated form will
be payable, the transfer of such Securities will be registrable and such
Securities will be exchangeable for Securities bearing identical terms and
provisions at the office or agency of the Trustee; provided, however, that
payment of interest with respect to the Securities (other than Securities issued
in global form, the payment of interest on which shall be made in immediately
available funds) may be made at the option of the Company (i) by check mailed to
the holder at such address as shall appear in the Security Register or (ii) by
wire transfer to an account maintained by the Person entitled thereto, provided
that proper transfer instructions have been received in writing by the relevant
record date. Notwithstanding the foregoing, so long as the holder of any
Securities is the Property Trustee, the payment of the principal of and premium,
if any, and interest (including Compounded Interest and Additional Sums, if any)
on such Securities held by the Property Trustee will be made in immediately
available funds at such place and to such account as may be designated by the
Property Trustee.
          SECTION 2.04 Legends.
          Except as otherwise determined by the Company in accordance with
applicable law, each Security shall bear the applicable legends relating to
restrictions on transfer pursuant to the securities laws in substantially the
form set forth on Exhibit A hereto, if any.
          SECTION 2.05 Global Security.
          (a) In connection with a Dissolution Event,
     (i) if any Preferred Securities are held in book-entry form, the related
certificate representing the Preferred Securities shall be presented to the
Trustee (if an arrangement with the Depositary has been maintained) by the
Property Trustee in exchange for one or more Global Securities (as may be
required pursuant to Section 2.07) in an aggregate principal amount equal to the
aggregate principal amount of all outstanding Securities held in book-entry
form, to be registered in the name of the Depositary, or a custodian therefor,
or its nominee, and delivered by the Trustee to the Depositary, or its
custodian, for crediting to the accounts of its participants pursuant to the
instructions of the Administrative Trustees; the Company upon any such
presentation shall execute one or more Global Securities in such aggregate
principal amount and deliver the same to the Trustee for authentication and
delivery in accordance with this Indenture; and

10



--------------------------------------------------------------------------------



 



payments on the Securities issued as a Global Security will be made to the
Depositary; and
     (ii) if any Preferred Securities are held in certificated form, the related
Definitive Securities may be presented to the Trustee by the Property Trustee
and any certificate which represents Preferred Securities other than Preferred
Securities in book-entry form (“Non Book-Entry Preferred Securities”) will be
deemed to represent beneficial interests in Securities presented to the Trustee
by the Property Trustee having an aggregate principal amount equal to the
aggregate liquidation amount of the Non Book-Entry Preferred Securities until
such certificates are presented to the Security Registrar for transfer or
reissuance, at which time such certificates will be cancelled and a Security,
registered in the name of the holder of the certificate, with an aggregate
principal amount equal to the aggregate liquidation amount of the certificate
cancelled, will be executed by the Company and delivered to the Trustee for
authentication and delivery in accordance with this Indenture. Upon the issuance
of such Securities, Securities with an equivalent aggregate principal amount
that were presented by the Property Trustee to the Trustee will be deemed to
have been cancelled.
          (b) The Global Securities shall represent the aggregate amount of
outstanding Securities from time to time endorsed thereon; provided, that the
aggregate amount of outstanding Securities represented thereby may from time to
time be reduced or increased, as appropriate, to reflect exchanges and
prepayments. Any endorsement of a Global Security to reflect the amount of any
increase or decrease in the amount of outstanding Securities represented thereby
shall be made by the Trustee, in accordance with instructions given by the
Company as required by this Section 2.05.
          (c) The Global Securities may be transferred, in whole but not in
part, only to another nominee of the Depositary, or to a successor Depositary
selected or approved by the Company or to a nominee of such successor
Depositary.
          (d) If at any time the Depositary notifies the Company that it is
unwilling or unable to continue as Depositary or the Depositary has ceased to be
a clearing agency registered under the Exchange Act, and a successor Depositary
is not appointed by the Company within 90 days after the Company receives such
notice or becomes aware of such condition, as the case may be, the Company will
execute, and the Trustee, upon receipt of a Company Order, will authenticate and
make available for delivery the Definitive Securities, in authorized
denominations, and in an aggregate principal amount equal to the principal
amount of the Global Security in exchange for such Global Security. If there is
an Event of Default, the Depositary shall have the right to exchange the Global
Securities for Definitive Securities. In addition, the Company may at any time
determine that the Securities shall no longer be represented by a Global
Security. In the event of such an Event of Default or such a determination, the
Company shall execute, and subject to Section 2.07, the Trustee, upon receipt of
an Officers’ Certificate evidencing such determination by the Company, will
authenticate and make available for delivery the Definitive Securities, in
authorized denominations, and in an aggregate principal amount equal to the
principal amount of the Global Security in exchange for such Global Security.
Upon the exchange of the Global Security for such Definitive Securities, in
authorized denominations, the Global Security shall be cancelled by the Trustee.
Such Definitive Securities

11



--------------------------------------------------------------------------------



 



issued in exchange for the Global Security shall be registered in such names and
in such authorized denominations as the Depositary, pursuant to instructions
from its direct or indirect participants or otherwise, shall instruct the
Trustee. The Trustee shall deliver such Definitive Securities to the Persons in
whose names such Definitive Securities are so registered.
          SECTION 2.06 Interest.
          (a) During the Interest Period, each Security will bear interest at
the rate of 8.50% per annum (the “Coupon Rate”). Each security will bear
interest at the Coupon Rate and be paid quarterly, in arrears, on December 1,
March 1, June 1 and September 1 (each, an “Interest Payment Date”), commencing
on December 1, 2008, from the most recent date to which interest has been paid
or, if no interest has been paid, from the Issue Date to the next Interest
Payment Date (each such quarterly cycle referred to as a “Distribution Period”).
Interest shall be paid for each Distribution Period, until the principal thereof
becomes due and payable, and on any overdue principal and (to the extent that
payment of such interest is enforceable under applicable law) on any overdue
installment of interest at the Coupon Rate, compounded quarterly, payable
(subject to the provisions of Article XVI) quarterly in arrears on each Interest
Payment Date commencing on December 1, 2008. Interest shall be paid to the
Person in whose name such Security or any predecessor Security is registered at
the close of business on the regular record date for such interest installment,
which shall be such date which is fifteen (15) days prior to the relevant
Interest Payment Date.
          (b) Interest will be computed on the basis of the actual number of
days elapsed over a 360-day year. In the event that any Interest Payment Date
falls on a day that is not a Business Day, then payment of interest payable on
such date will be made on the next succeeding day which is a Business Day (and
without any interest or other payment in respect of any such delay), with the
same force and effect as if made on such date.
          (c) During such time as the Property Trustee is the holder of any
Securities, the Company shall pay any additional amounts on the Securities as
may be necessary in order that the amount of Distributions then due and payable
by ServisFirst Capital Trust I on the outstanding Trust Securities shall not be
reduced as a result of any additional taxes, duties and other governmental
charges to which ServisFirst Capital Trust I has become subject as a result of a
Tax Event (“Additional Sums”).
          SECTION 2.07. Transfer and Exchange.
          (a) Transfer Restrictions. The Securities may not be transferred
except in compliance with this section and any legend contained in Exhibit A, if
any, unless otherwise determined by the Company in accordance with applicable
law. Upon any distribution of the Securities following a Dissolution Event, the
Company and the Trustee shall enter into a supplemental indenture pursuant to
Section 9.01 to provide for the transfer restrictions and procedures with
respect to the Securities substantially similar to those contained in the Trust
Agreement, if any, to the extent applicable in the circumstances existing at
such time.
          (b) Conditions to Transfer. The Securities may not be transferred
unless (i) the Trustee receives an Opinion of Counsel satisfactory to the
Trustee stating that such transfer is exempt from registration under applicable
state and federal securities laws, will not cause the

12



--------------------------------------------------------------------------------



 



Company to be an “Investment Company” or under the “control” of an “Investment
Company” within the meaning of the Investment Company Act of 1940, as amended,
and otherwise complies with the restrictions on transfer contained in this
Indenture, and (ii) the transferee certifies to the Trustee that it is not
(x) an employee benefit plan (as defined in Section 3(3) of ERISA) that is
subject to the provisions of Title I of ERISA, (y) a plan described in
Section 4975(e)(1) of the Internal Revenue Code of 1986 as amended or (z) any
entity whose underlying assets include plan assets by reason of a plan’s
investment in the Company (each a “Benefit Plan”). By accepting and holding a
Security the transferee thereof shall be deemed to have represented and
warranted that it is not a Benefit Plan. The Trustee shall have no obligation to
determine whether or not a transferee of a Security is or is not a Benefit Plan.
Notwithstanding the foregoing, the conditions of transfer shall not apply in the
event the Securities are issued to the Holders of the Preferred Securities.
          (c) General Provisions Relating to Transfers and Exchanges. To permit
registrations of transfers and exchanges, the Company shall execute and the
Trustee shall authenticate Definitive Securities or Global Securities, as
applicable. All Definitive Securities or Global Securities issued upon any
registration of transfer or exchange of Definitive Securities or Global
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Definitive
Securities or Global Securities surrendered upon such registration of transfer
or exchange.
          No service charge shall be made to a holder for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith.
          The Company shall not be required to (i) issue or register the
transfer of or exchange Securities during a period beginning at the opening of
business 15 days before the day of mailing of a notice of prepayment or any
notice of selection of Securities for prepayment under Article XIV hereof and
ending at the close of business on the day of such mailing; or (ii) register the
transfer of or exchange any Security so selected for prepayment in whole or in
part, except the unprepaid portion of any Security being prepaid in part.
          Prior to due presentment for the registration of a transfer of any
Security, the Trustee, any agent and the Company may deem and treat the Person
in whose name any Security is registered as the absolute owner of such Security
for the purpose of receiving payment of principal of and premium, if any, and
interest on such Securities, and neither the Trustee, any agent nor the Company
shall be affected by notice to the contrary.
          SECTION 2.08. Replacement Securities.
          If any mutilated Security is surrendered to the Trustee, or the
Company and the Trustee receive evidence to their satisfaction of the
destruction, loss or theft of any Security, the Company shall issue and the
Trustee shall authenticate a replacement Security if the Trustee’s requirements
for replacements of Securities are met. An indemnity bond must be supplied by
the holder that is sufficient in the judgment of the Trustee and the Company to
protect the Company, the Trustee and any authenticating agent from any loss that
any of them may suffer if a Security is replaced. The Company or the Trustee may
charge for its expenses in replacing a Security.

13



--------------------------------------------------------------------------------



 



     Every replacement Security is an obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Securities duly issued hereunder.
          SECTION 2.09 Treasury Securities.
          In determining whether the holders of the required principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or any Affiliate of the Company shall be considered as though not
outstanding, except that for purposes of determining whether the Trustee shall
be protected in relying on any such direction, waiver or consent, only
Securities that a Responsible Officer of the Trustee actually knows to be so
owned shall be so considered.
          SECTION 2.10 Temporary Securities.
          Pending the preparation of Global Securities or Definitive Securities,
the Company may execute, and upon Company Order the Trustee shall authenticate
and make available for delivery, temporary Securities that are printed,
typewritten, lithographed, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Securities in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine, as conclusively evidenced by their execution of such Securities.
          If temporary Securities are issued, the Company shall cause Global
Securities or Definitive Securities, as applicable, to be prepared without
unreasonable delay. The Global Securities or Definitive Securities shall be
printed, typewritten, lithographed or engraved, or provided by any combination
thereof, or in any other manner permitted by the rules and regulations of any
applicable securities exchange, all as determined by the officers executing such
Global Securities or Definitive Securities. After the preparation of Global
Securities or Definitive Securities, the temporary Securities shall be
exchangeable for Global Securities or Definitive Securities, as applicable, upon
surrender of the temporary Securities at the office or agency maintained by the
Company for such purpose pursuant to Section 3.02 hereof, without charge to the
Holder. Upon surrender for cancellation of any one or more temporary Securities,
the Company shall execute, and the Trustee shall authenticate and make available
for delivery, in exchange therefor the same aggregate principal amount of Global
Securities or Definitive Securities of authorized denominations. Until so
exchanged, the temporary Securities shall in all respects be entitled to the
same benefits under this Indenture as Global Securities or Definitive
Securities.
          SECTION 2.11 Cancellation.
          The Company at any time may deliver Securities to the Trustee for
cancellation. The Trustee and no one else shall cancel all Securities
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and shall retain or destroy cancelled Securities in accordance with
its normal practices (subject to the record retention requirement of the
Exchange Act) unless the Company directs them to be returned to it. The Company
may not issue new Securities to replace Securities that have been redeemed or
paid or that have been

14



--------------------------------------------------------------------------------



 



delivered to the Trustee for cancellation. All cancelled Securities not
destroyed by the Trustee shall be delivered to the Company.
          SECTION 2.12 Defaulted Interest.
          Any interest on any Security that is payable, but is not punctually
paid or duly provided for, on any Interest Payment Date (herein called
“Defaulted Interest”) shall forthwith cease to be payable to the holder on the
relevant regular record date by virtue of having been such holder; and such
Defaulted Interest shall be paid by the Company, at its election, as provided in
clause (a) or clause (b) below:
          (a) The Company may make payment of any Defaulted Interest on
Securities to the Persons in whose names such Securities (or their respective
Predecessor Securities) are registered at the close of business on a special
record date for the payment of such Defaulted Interest, which shall be fixed in
the following manner: the Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each such Security and the
date of the proposed payment, and at the same time the Company shall deposit
with the Trustee an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements
satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as provided in this Section 2.12(a).
Thereupon the Trustee shall fix a special record date for the payment of such
Defaulted Interest which shall not be more than 15 nor less than 10 days prior
to the date of the proposed payment and not less than 10 days after the receipt
by the Trustee of the notice of the proposed payment. The Trustee shall promptly
notify the Company of such special record date and, in the name and at the
expense of the Company, shall cause notice of the proposed payment of such
Defaulted Interest and the special record date therefor to be mailed, first
class postage prepaid, to each Securityholder at his or her address as it
appears in the Security Register, not less than 10 days prior to such special
record date. Notice of the proposed payment of such Defaulted Interest and the
special record date therefor having been mailed as aforesaid, such Defaulted
Interest shall be paid to the Persons in whose names such Securities (or their
respective Predecessor Securities) are registered on such special record date
and shall be no longer payable pursuant to Section 2.12(b).
          (b) The Company may make payment of any Defaulted Interest on any
Securities in any other lawful manner not inconsistent with the requirements of
any securities exchange on which such Securities may be listed, and upon such
notice as may be required by such exchange, if, after written notice given by
the Company to the Trustee of the proposed payment pursuant to Section 2.12(a),
such manner of payment shall be deemed practicable by the Trustee.
          SECTION 2.13 CUSIP Numbers.
          The Company in issuing the Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of prepayment as a convenience to Securityholders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a
prepayment and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such prepayment shall not be affected
by any defect

15



--------------------------------------------------------------------------------



 



in or omission of such numbers. The Company will promptly notify the Trustee in
writing of any change in the CUSIP numbers.
ARTICLE III
PARTICULAR COVENANTS OF THE COMPANY
          SECTION 3.01 Payment of Principal, Premium and Interest
          The Company covenants and agrees for the benefit of the holders of the
Securities that it will duly and punctually pay or cause to be paid the
principal of and premium, if any, and interest on the Securities at the place,
at the respective times and in the manner provided herein.
          SECTION 3.02 Offices for Notices and Payments, etc.
          So long as any of the Securities remains outstanding, the Company will
maintain in Wilmington, Delaware, an office or agency where the Securities may
be presented for payment, an office or agency where the Securities may be
presented for registration of transfer and for exchange as in this Indenture
provided and an office or agency where notices and demands to or upon the
Company in respect of the Securities or of this Indenture may be served. The
Company will give to the Trustee prompt written notice of the location of any
such office or agency and of any change of location thereof. Until otherwise
designated from time to time by the Company in a notice to the Trustee, any such
office or agency for all of the above purposes shall be the office or agency of
the Principal Office of the Trustee in the Wilmington, Delaware. In case the
Company shall fail to maintain any such office or agency in Wilmington,
Delaware, or shall fail to give such notice of the location or of any change in
the location thereof, presentations and demands may be made and notices may be
served at the principal corporate trust office of the Trustee.
          In addition to any such office or agency, the Company may from time to
time designate one or more offices or agencies outside Wilmington, Delaware,
where the Securities may be presented for registration of transfer and for
exchange in the manner provided in this Indenture, and the Company may from time
to time rescind such designation, as the Company may deem desirable or
expedient; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain any such office or
agency in Wilmington, Delaware, for the purposes above mentioned. The Company
will give to the Trustee prompt written notice of any such designation or
rescission thereof; provided, further, that the Company shall at all times
maintain a paying agent in each such office or agency.
          SECTION 3.03 Appointments to Fill Vacancies in Trustee’s Office.
          The Company, whenever necessary to avoid or fill a vacancy in the
office of Trustee, will appoint, in the manner provided in Section 6.10, a
Trustee, so that there shall at all times be a Trustee hereunder.
          SECTION 3.04 Provision as to Paying Agent.
          (a) If the Company shall appoint a paying agent other than the Trustee
with respect to the Securities, it will cause such paying agent to execute and
deliver to the Trustee an

16



--------------------------------------------------------------------------------



 



instrument in which such agent shall agree with the Trustee, subject to the
provision of this Section 3.04,
          (i) that it will hold all sums held by it as such agent for the
payment of the principal of and premium, if any, or interest on the Securities
(whether such sums have been paid to it by the Company or by any other obligor
on the Securities) in trust for the benefit of the holders of the Securities;
and
          (ii) that it will give the Trustee written notice of any failure by
the Company (or by any other obligor on the Securities) to make any payment of
the principal of and premium or interest on the Securities when the same shall
be due and payable.
          (b) If the Company shall act as its own paying agent, it will, on or
before each due date of the principal of and premium, if any, or interest on the
Securities, set aside, segregate and hold in trust for the benefit of the
holders of the Securities a sum sufficient to pay such principal, premium or
interest so becoming due and will notify the Trustee in writing of any failure
to take such action and of any failure by the Company (or by any other obligor
under the Securities) to make any payment of the principal of and premium, if
any, or interest on the Securities when the same shall become due and payable.
          (c) Anything in this Section 3.04 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge with respect to the Securities hereunder, or for any other reason, pay
or cause to be paid to the Trustee all sums held in trust for any such
Securities by the Trustee or any paying agent hereunder, as required by this
Section 3.04, such sums to be held by the Trustee upon the trusts herein
contained.
          (d) Anything in this Section 3.04 to the contrary notwithstanding, the
agreement to hold sums in trust as provided in this Section 3.04 is subject to
Sections 11.03 and 11.04.
          SECTION 3.05 Certificate to Trustee.
          The Company will deliver to the Trustee on or before 120 days after
the end of each fiscal year in each year, commencing with the first fiscal year
ending after the date hereof, so long as Securities are outstanding hereunder,
an Officers’ Certificate as set forth in Exhibit B to this Indenture, one of the
signers of which shall be the principal executive, principal financial or
principal accounting officer of the Company, stating that in the course of the
performance by the signers of their duties as officers of the Company they would
normally have knowledge of any default by the Company in the performance of any
covenants contained herein, stating whether or not they have knowledge of any
such default and, if so, specifying each such default of which the signers have
knowledge and the nature thereof. For the purpose of this Section 3.05,
compliance shall be determined without regard to any grace period or requirement
of notice provided pursuant to the terms of this Indenture.

17



--------------------------------------------------------------------------------



 



          SECTION 3.06 Compliance with Consolidation Provisions.
          The Company will not, while any of the Securities remain outstanding,
consolidate with, or merge into, or merge into itself, or sell or convey all or
substantially all of its property to, any other Person unless the provisions of
Article X hereof are complied with.
          SECTION 3.07 Limitation on Dividends.
          So long as any Securities remain outstanding and (i) there shall have
occurred any event of which the Company has actual knowledge that (a) with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default and (b) in respect of which the Company shall not have taken reasonable
steps to cure, (ii) if such Securities are held by the Property Trustee, the
Company shall be in default with respect to its payment of any obligations under
the Preferred Securities Guarantee or (iii) the Company shall have given notice
of its election of the exercise of its right to extend the interest payment
period pursuant to Section 16.01 and any such extension shall be continuing, the
Company will not (i) declare or pay any dividends or distributions on, or
redeem, purchase, acquire, or make a liquidation payment with respect to, any of
the Company’s capital stock (which includes common and preferred stock) or
(ii) make any payment of principal, interest or premium, if any, on or repay or
repurchase or redeem any debt securities of the Company (including any Other
Debentures) that rank pari passu with or junior in right of payment to the
Securities or (iii) make any guarantee payments with respect to any guarantee by
the Company of the debt securities of any Subsidiary of the Company (including
Other Guarantees) if such guarantee ranks pari passu or junior in right of
payment to the Securities (other than (a) dividends or distributions in shares
of, or options, warrants or rights to subscribe for or purchase shares of,
Common Stock of the Company, (b) any declaration of a dividend in connection
with the implementation of a stockholder’s rights plan, or the issuance of stock
under any such plan in the future, or the redemption or repurchase of any such
rights pursuant thereto, (c) payments under the Preferred Securities Guarantee,
(d) as a result of a reclassification of the Company’s capital stock or the
exchange or the conversion of one class or series of the Company’s capital stock
for another class or series of the Company’s capital stock, (e) the purchase of
fractional interests in shares of the Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged, and (f) purchases or issuances of Common Stock in
connection with any of the Company’s stock option, stock purchase, stock loan or
other benefit plans for its directors, officers or employees or any of the
Company’s dividend reinvestment plans, in each case as now existing or hereafter
established or amended). Notwithstanding anything herein to the contrary, in no
event shall this provision be deemed to limit the Company from issuing shares of
its common stock to any Person whether in a public or private transaction.
          SECTION 3.08 Covenants as to ServisFirst Capital Trust I
          In the event Securities are issued to ServisFirst Capital Trust I or a
trustee of such trust in connection with the issuance of Trust Securities by
ServisFirst Capital Trust I, for so long as such Trust Securities remain
outstanding, the Company will (i) directly or indirectly maintain 100% ownership
of the Common Securities of ServisFirst Capital Trust I; provided, however, that
any successor of the Company, permitted pursuant to Article X, may succeed to
the Company’s ownership of such Common Securities, (ii) use its reasonable
efforts to cause ServisFirst Capital Trust I (a) to remain a statutory trust,
except in connection with a distribution

18



--------------------------------------------------------------------------------



 



of Securities to the holders of the Trust Securities in a liquidation of
ServisFirst Capital Trust I, the redemption of all of the Trust Securities of
ServisFirst Capital Trust I or certain mergers, consolidations or amalgamations,
each as permitted by the Trust Agreement of ServisFirst Capital Trust I, and
(b) to continue to be treated as a grantor trust and not as an association
taxable as a corporation or a partnership for United States federal income tax
purposes and (iii) to use its reasonable efforts to cause each holder of Trust
Securities to be treated as owning an undivided beneficial interest in the
Securities.
          SECTION 3.09. Payment of Expenses.
          In connection with the offering, sale and issuance of the Securities
to ServisFirst Capital Trust I and in connection with the sale of the Trust
Securities by ServisFirst Capital Trust I, the Company, in its capacity as
borrower with respect to the Securities, shall:
          (a) pay all costs and expenses relating to the offering, sale and
issuance of the Securities, including compensation of the Trustee in accordance
with the provisions of Section 6.06;
          (b) pay all costs and expenses of ServisFirst Capital Trust I
(including, but not limited to, costs and expenses relating to the organization
of ServisFirst Capital Trust I, the offering, sale and issuance of the Trust
Securities, the fees and expenses of the Property Trustee and the Delaware
Trustee, the costs and expenses relating to the operation of the Trust,
including without limitation, costs and expenses of accountants, attorneys,
statistical or bookkeeping services, expenses for printing and engraving and
computing or accounting equipment, paying agent(s), registrar(s), transfer
agent(s), duplicating, sending notices, travel and telephone and other
telecommunications expenses and costs and expenses incurred in connection with
the acquisition, financing and disposition of the assets of ServisFirst Capital
Trust I;
          (c) be primarily and fully liable for any indemnification obligations
arising with respect to the Trust Agreement;
          (d) pay any and all taxes (other than United States withholding taxes
attributable to ServisFirst Capital Trust I or its assets) and all liabilities,
costs and expenses with respect to such taxes of ServisFirst Capital Trust I;
and
          (e) pay all other fees, expenses, debts and obligations (other than
the Trust Securities) related to ServisFirst Capital Trust I.
          SECTION 3.10 Payment Upon Resignation or Removal.
          Upon termination of this Indenture or the removal or resignation of
the Trustee, unless otherwise stated, the Company shall pay to the Trustee all
amounts accrued and owing to the date of such termination, removal or
resignation. Upon termination of the Trust Agreement or the removal or
resignation of the Delaware Trustee or the Property Trustee, as the case may be,
pursuant to Section 5.7 of the Trust Agreement, the Company shall pay to the
Delaware Trustee or the Property Trustee, as the case may be, all amounts
accrued and owing to the date of such termination, removal or resignation.

19



--------------------------------------------------------------------------------



 



          SECTION 3.11 Approval of Senior Debt While Securities Outstanding.
          As long as any Securities are outstanding, the Company may not incur
any Senior Debt in excess of one-half of one percent (0.5%) of the Company’s
average assets for the Company’s immediately preceding fiscal year without the
approval of the holders of a majority of the Preferred Securities.
ARTICLE IV.
SECURITYHOLDERS’ LISTS AND REPORTS BY THE
COMPANY AND THE TRUSTEE
          SECTION 4.01 Securityholders’ Lists.
          The Company covenants and agrees that it will furnish or cause to be
furnished to the Trustee:
          (a) on a quarterly basis on each regular record date for the
Securities, a list, in such form as the Trustee may reasonably require, of the
names and addresses of the Securityholders as of such record date; and
          (b) at such other times as the Trustee may request in writing, within
30 days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished; except that, no such lists need be furnished so long as the
Trustee is in possession thereof by reason of its acting as Security registrar.
          SECTION 4.02. Preservation and Disclosure of Lists.
          (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of the
Securities (1) contained in the most recent list furnished to it as provided in
Section 4.01 or (2) received by it in the capacity of Securities registrar (if
so acting) hereunder. The Trustee may destroy any list furnished to it as
provided in Section 4.01 upon receipt of a new list so furnished.
          (b) In case three or more holders of Securities (hereinafter referred
to as “applicants”) apply in writing to the Trustee and furnish to the Trustee
reasonable proof that each such applicant has owned a Security for a period of
at least six months preceding the date of such application, and such application
states that the applicants desire to communicate with other holders of
Securities or with holders of all Securities with respect to their rights under
this Indenture and is accompanied by a copy of the form of proxy or other
communication which such applicants propose to transmit, then the Trustee shall
within 5 Business Days after the receipt of such application, at its election,
either:
          (i) afford such applicants access to the information preserved at the
time by the Trustee in accordance with the provisions of subsection (a) of this
Section 4.02; or

20



--------------------------------------------------------------------------------



 



          (ii) inform such applicants as to the approximate number of holders of
all Securities, whose names and addresses appear in the information preserved at
the time by the Trustee in accordance with the provisions of subsection (a) of
this Section 4.02, and as to the approximate cost of mailing to such
Securityholders the form of proxy or other communication, if any, specified in
such application.
          If the Trustee shall elect not to afford such applicants access to
such information, the Trustee shall, upon the written request of such
applicants, mail to each Securityholder whose name and address appear in the
information preserved at the time by the Trustee in accordance with the
provisions of subsection (a) of this Section 4.02 a copy of the form of proxy or
other communication which is specified in such request with reasonable
promptness after a tender to the Trustee of the material to be mailed and of
payment, or provision for the payment, of the reasonable expenses of mailing,
unless within five days after such tender, the Trustee shall mail to such
applicants, together with a copy of the material to be mailed, a written
statement to the effect that, in the opinion of the Trustee, such mailing would
be contrary to the best interests of the holders of all Securities or would be
in violation of applicable law. Such written statement shall specify the basis
of such opinion.
          (c) Each and every holder of Securities, by receiving and holding the
same, agrees with the Company and the Trustee that neither the Company nor the
Trustee nor any paying agent shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the holders
of Securities in accordance with the provisions of subsection (b) of this
Section 4.02, regardless of the source from which such information was derived,
and that the Trustee shall not be held accountable by reason of mailing any
material pursuant to a request made under said subsection (b).
          SECTION 4.03 Reports of the Company
          (a) General. The Company will furnish to the Trustee:
          (i) unless the Company is then filing comparable reports pursuant to
the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 45 days after the end of the first, second and third quarterly
accounting periods of each fiscal year (commencing with the quarter ending
September 30, 2008), the Company’s unaudited consolidated balance sheet as of
the last day of such quarterly period and the related consolidated statements of
income and cash flows during such quarterly period prepared in accordance with
GAAP and (in the case of second and third quarterly periods) for the portion of
the fiscal year ending with the last day of such quarterly period, setting forth
in each case in comparative form corresponding unaudited figures from the
preceding fiscal year;
          (ii) unless the Company is then filing comparable reports pursuant to
the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 90 days after the end of each fiscal year (commencing with the
fiscal year ending December 31, 2008), the Company’s consolidated balance sheet
as of the end of such year and the related consolidated statements of income,
cash flows, and shareholders’ equity during such year setting forth in each case
in comparative form corresponding

21



--------------------------------------------------------------------------------



 



figures from the preceding fiscal year accompanied by an audit report thereon of
a firm of independent public accountants registered with the Public Company
Accounting Oversight Board (the “PCAOB”);
          (iii) promptly after the Company obtains actual knowledge of the
occurrence thereof, written notice of the occurrence of any event or condition
which constitutes an Event of Default, and an Officers’ Certificate of the
Company specifically stating that such Event of Default has occurred and setting
forth the details thereof and the action which the Company is taking or proposes
to take with respect thereto.
          (b) All such information provided to the Trustee as indicated above
also will be provided by the Trustee upon written request to the Trustee (which
may be a single continuing request), by (x) holders of Securities, (y) holders
of beneficial interests (reasonably confirmed to the Trustee) in the Securities
or (z) prospective purchasers of the Securities (and of beneficial interests in
the Securities). The Company will furnish to the Trustee, upon its request,
sufficient copies of all such information to accommodate the requests of such
holders of Securities (and holders of beneficial interests therein) and
prospective purchasers of Securities (and of beneficial interests in the
Securities).
          (c) Upon the request of any holder of Securities, any holder of a
beneficial interest in the Securities, or the Trustee (on behalf of a holder of
Securities or a holder of a beneficial interest in the Securities), the Company
will furnish such information as is specified in paragraph (d)(4) of Rule 144A
under the Securities Act, or any successor rule or regulation, to holders of
Securities (and to holders of beneficial interests in the Securities),
prospective purchasers of the Securities (and of beneficial interests in the
Securities) who are “qualified institutional buyers” within the meaning of
Rule 144A under the Securities Act or “accredited investors” within the meaning
of Rule 506(a) of Regulation D under the Securities Act or to the Trustee for
delivery to such holders of Securities (or holders of beneficial interests in
Securities) or prospective purchasers of the Securities (or beneficial interests
therein), as the case may be, unless, at the time of such request, the Company
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act.
          SECTION 4.04. Reports by the Trustee
          (a) The Trustee shall transmit to Securityholders such reports
concerning the Trustee and its actions under this Indenture pursuant to the
requirements of the Trust Indenture Act at the times and in the manner provided
pursuant thereto. If required by Section 313(a) of the Trust Indenture Act, the
Trustee shall, within sixty days after each anniversary following the date of
this Indenture, commencing September 2, 2009, deliver to Securityholders a brief
report, dated as of such date, which complies with the provisions of such
Section 313(a) of the Trust Indenture Act.
          (b) A copy of each such report shall, at the time of such transmission
to Securityholders, be filed by the Trustee with the Company. The Company will
promptly notify the Trustee if and when the Securities are listed on any stock
exchange.

22



--------------------------------------------------------------------------------



 



ARTICLE V
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS
ON EVENT OF DEFAULT
          SECTION 5.01 Events of Default.
          One or more of the following events of default shall constitute an
Event of Default hereunder (whatever the reason for such Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):
          (a) default in the payment of any interest upon any Security or any
Other Debentures when it becomes due and payable, and continuance of such
default for a period of 30 days; provided, however, that a valid extension of an
interest payment period by the Company in accordance with the terms hereof or,
in the case of any Other Debentures, the indenture related thereto, shall not
constitute a default in the payment of interest for this purpose; or
          (b) default in the payment of all or any part of the principal of (or
premium, if any, on) any Security or any Other Debentures as and when the same
shall become due and payable either at maturity, upon prepayment, by declaration
of acceleration of maturity or otherwise; or
          (c) default in any material respect in the performance, or breach, of
any covenant or warranty of the Company in this Indenture (other than a covenant
or warranty a default in whose performance or whose breach is elsewhere in this
Section specifically dealt with), and continuance of such default or breach for
a period of 90 days after there has been given, by registered or certified mail,
to the Company by the Trustee or to the Company and the Trustee by the holders
of at least 25% in aggregate principal amount of the outstanding Securities a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or
          (d) a court having jurisdiction in the premises shall enter a decree
or order for relief in respect of the Company in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs and such
decree or order shall remain unstayed and in effect for a period of 90
consecutive days; or
          (e) the Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Company or of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due.

23



--------------------------------------------------------------------------------



 



          If an Event of Default (other than an Event of Default specified in
Section 5.01(d) or 5.01(e)) with respect to Securities at the time outstanding
occurs and is continuing, then in every such case the Trustee or the holders of
not less than 25% in aggregate principal amount of the Securities then
outstanding may declare the principal amount of all Securities to be due and
payable immediately, by a notice in writing to the Company (and to the Trustee
if given by the holders of the outstanding Securities), and upon any such
declaration the same shall become immediately due and payable. If an Event of
Default specified in Section 5.01(d) or 5.01(e) with respect to Securities at
the time outstanding occurs, the principal amount of all the Securities shall
automatically, and without any declaration or other action on the part of the
Trustee or any Holder, become immediately due and payable.
          The foregoing provisions, however, are subject to the condition that
if, at any time after the principal of the Securities shall have been so
declared due and payable, and before any judgment or decree for the payment of
the moneys due shall have been obtained or entered as hereinafter provided,
(i) the Company shall pay or shall deposit with the Trustee a sum sufficient to
pay (A) all matured installments of interest (including Compounded Interest, and
Additional Sums, if any) upon all the Securities and the principal of and
premium, if any, on any and all Securities which shall have become due otherwise
than by acceleration (with interest upon such principal and premium, if any,
and, to the extent that payment of such interest is enforceable under applicable
law, on overdue installments of interest, at the same rate as the rate of
interest specified in the Securities to the date of such payment or deposit) and
(B) such amount as shall be sufficient to pay to the Trustee and each
predecessor Trustee all amounts payable pursuant to Section 6.06, and (ii) any
and all Events of Default under the Indenture shall have been cured, waived or
otherwise remedied as provided herein, then, in every such case, the holders of
a majority in aggregate principal amount of the Securities then outstanding, by
written notice to the Company and to the Trustee, may rescind and annul such
declaration and its consequences, but no such waiver or rescission and annulment
shall extend to or shall affect any subsequent default or shall impair any right
consequent thereon.
          In case the Trustee shall have proceeded to enforce any right under
this Indenture and such proceedings shall have been discontinued or abandoned
because of such rescission or annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Company, the Trustee and the holders of the Securities shall be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Company, the Trustee and the holders of the
Securities shall continue as though no such proceeding had been taken.
          SECTION 5.02 Payment of Securities on Default; Suit Therefor.
          The Company covenants that (a) in case default shall be made in the
payment of any installment of interest upon any of the Securities as and when
the same shall become due and payable, and such default shall have continued for
a period of 30 days, or (b) in case default shall be made in the payment of the
principal of or premium, if any, on any of the Securities as and when the same
shall have become due and payable, whether at maturity of the Securities or upon
prepayment or by declaration of acceleration of maturity or otherwise, then,
upon demand of the Trustee, the Company will pay to the Trustee, for the benefit
of the holders of the Securities, the whole amount that then shall have become
due and payable on all such Securities for principal and premium, if any, or
interest, or both, as the case may be, with interest upon the overdue

24



--------------------------------------------------------------------------------



 



principal and premium, if any, and (to the extent that payment of such interest
is enforceable under applicable law and, if the Securities are held by
ServisFirst Capital Trust I or a trustee of such trust, without duplication of
any other amounts paid by ServisFirst Capital Trust I or a trustee in respect
thereof) upon the overdue installments of interest at the rate borne by the
Securities; and, in addition thereto, such further amount as shall be sufficient
to cover the costs and expenses of collection, including a reasonable
compensation to the Trustee, its agents, attorneys and counsel, and any expenses
or liabilities incurred by the Trustee hereunder other than through its gross
negligence or bad faith.
          In case the Company shall fail forthwith to pay such amounts upon such
demand, the Trustee, in its own name and as trustee of an express trust, shall
be entitled and empowered to institute any actions or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceeding to judgment or final decree, and may enforce any such
judgment or final decree against the Company or any other obligor on the
Securities and collect in the manner provided by law out of the property of the
Company or any other obligor on the Securities wherever situated the moneys
adjudged or decreed to be payable.
          In case there shall be pending proceedings for the bankruptcy or for
the reorganization of the Company or any other obligor on the Securities under
Title 11, United States Code, or any other applicable law, or in case a receiver
or trustee shall have been appointed for the property of the Company or such
other obligor, or in the case of any other similar judicial proceedings relative
to the Company or other obligor upon the Securities, or to the creditors or
property of the Company or such other obligor, the Trustee, irrespective of
whether the principal of the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand pursuant to the provisions of this Section 5.02,
shall be entitled and empowered, by intervention in such proceedings or
otherwise, to file and prove a claim or claims for the whole amount of principal
and interest owing and unpaid in respect of the Securities and, in case of any
judicial proceedings, to file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the Trustee
(including any claim for all amounts payable pursuant to Section 6.06 to the
Trustee and each predecessor Trustee) and of the Securityholders allowed in such
judicial proceedings relative to the Company or any other obligor on the
Securities, or to the creditors or property of the Company or such other
obligor, unless prohibited by applicable law and regulations, to vote on behalf
of the holders of the Securities in any election of a trustee or a standby
trustee in arrangement, reorganization, liquidation or other bankruptcy or
insolvency proceedings or Person performing similar functions in comparable
proceedings, and to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute the same after the deduction
of its charges and expenses; and any receiver, assignee or trustee in bankruptcy
or reorganization is hereby authorized by each of the Securityholders to make
such payments to the Trustee, and, in the event that the Trustee shall consent
to the making of such payments directly to the Securityholders, to pay to the
Trustee such amounts as shall be sufficient to pay to the Trustee and each
predecessor Trustee all amounts payable pursuant to Section 6.06.
          To the extent that the payment of any such compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 6.06 hereof out of the estate in any such
proceeding, shall be denied

25



--------------------------------------------------------------------------------



 



for any reason, payment of the same shall be secured by a Lien on, and shall be
paid out of, any and all distributions, dividends, money, securities and other
properties that the Securityholders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.
          Nothing herein contained shall be construed to authorize the Trustee
to authorize or consent to or accept or adopt on behalf of any Securityholder
any plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any holder thereof or to authorize the Trustee to
vote in respect of the claim of any Securityholder in any such proceeding.
          All rights of action and of asserting claims under this Indenture, or
under any of the Securities, may be enforced by the Trustee without the
possession of any of the Securities, or the production thereof in any trial or
other proceeding relative thereto, and any such suit or proceeding instituted by
the Trustee shall be brought in its own name as trustee of an express trust, and
any recovery of judgment shall be for the ratable benefit of the holders of the
Securities.
          In any proceedings brought by the Trustee (and also any proceedings
involving the interpretation of any provision of this Indenture to which the
Trustee shall be a party) the Trustee shall be held to represent all the holders
of the Securities, and it shall not be necessary to make any holders of the
Securities parties to any such proceedings.
          SECTION 5.03 Application of Moneys Collected by Trustee.
          Any moneys collected by the Trustee shall be applied in the order
following, at the date or dates fixed by the Trustee for the distribution of
such moneys, upon presentation of the Securities in respect of which moneys have
been collected, and stamping thereon the payment, if only partially paid, and
upon surrender thereof if fully paid:
          First: To the payment of all amounts due the Trustee under
Section 6.06, including the costs and expenses of collection applicable to the
Securities and reasonable compensation to the Trustee, its agents, attorneys and
counsel, and of all other expenses and liabilities incurred, and all advances
made, by the Trustee except as a result of its gross negligence or bad faith;
          Second: To the payment of all Senior Debt of the Company if and to the
extent required by Article XV;
          Third: To the payment of the amounts then due and unpaid upon
Securities for principal of (and premium, if any) and interest on the
Securities, in respect of which or for the benefit of which money has been
collected, ratably, without preference of priority of any kind, according to the
amounts due on such Securities for principal (and premium, if any) and interest,
respectively; and
          Fourth: To the Company.

26



--------------------------------------------------------------------------------



 



          SECTION 5.04 Proceedings by Securityholders.
          Except as contemplated by this Section 5.04, no holder of any Security
shall have any right by virtue of or by availing of any provision of this
Indenture to institute any suit, action or proceeding in equity or at law upon
or under or with respect to this Indenture or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless such holder previously
shall have given to the Trustee written notice of an Event of Default and of the
continuance thereof with respect to the Securities specifying such Event of
Default, as hereinbefore provided, and unless also the holders of not less than
25% in aggregate principal amount of the Securities then outstanding shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee indemnity satisfactory to it against the costs, expenses and liabilities
to be incurred therein or thereby, and the Trustee for 60 days after its receipt
of such notice, request and offer of indemnity shall have failed to institute
any such action, suit or proceeding, it being understood and intended, and being
expressly covenanted by the taker and holder of every Security with every other
taker and holder and the Trustee, that no one or more holders of Securities
shall have any right in any manner whatsoever by virtue of or by availing of any
provision of this Indenture to affect, disturb or prejudice the rights of any
other holder of Securities, or to obtain or seek to obtain priority over or
preference to any other such holder, or to enforce any right under this
Indenture, except in the manner herein provided and for the equal, ratable and
common benefit of all holders of Securities.
          Notwithstanding any other provisions in this Indenture, however, the
right of any holder of any Security to receive payment of the principal of
(premium, if any) and interest on such Security, on or after the same shall have
become due and payable, or to institute suit for the enforcement of any such
payment, shall not be impaired or affected without the consent of such holder
and by accepting a Security hereunder it is expressly understood, intended and
covenanted by the taker and holder of every Security with every other such taker
and holder and the Trustee, that no one or more holders of Securities shall have
any right in any manner whatsoever by virtue or by availing of any provision of
this Indenture to affect, disturb or prejudice the rights of the holders of any
other Securities, or to obtain or seek to obtain priority over or preference to
any other such holder, or to enforce any right under this Indenture, except in
the manner herein provided and for the equal, ratable and common benefit of all
holders of Securities. For the protection and enforcement of the provisions of
this Section, each and every Securityholder and the Trustee shall be entitled to
such relief as can be given either at law or in equity.
          The Company and the Trustee acknowledge that pursuant to the Trust
Agreement, the holders of Preferred Securities are entitled, in the
circumstances and subject to the limitations set forth therein, to commence a
Direct Action with respect to any Event of Default under this Indenture and the
Securities.
          SECTION 5.05 Proceedings by Trustee.
          In case an Event of Default occurs with respect to Securities and is
continuing, the Trustee may in its discretion proceed to protect and enforce the
rights vested in it by this Indenture by such appropriate judicial proceedings
as the Trustee shall deem most effectual to protect and enforce any of such
rights, either by suit in equity or by action at law or by proceeding in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or

27



--------------------------------------------------------------------------------



 



agreement contained in this Indenture or in aid of the exercise of any power
granted in this Indenture, or to enforce any other legal or equitable right
vested in the Trustee by this Indenture or by law.
          SECTION 5.06 Remedies Cumulative and Continuing.
          All powers and remedies given by this Article V to the Trustee or to
the Securityholders shall, to the extent permitted by law, be deemed cumulative
and not exclusive of any other powers and remedies available to the Trustee or
the holders of the Securities, by judicial proceedings or otherwise, to enforce
the performance or observance of the covenants and agreements contained in this
Indenture or otherwise established with respect to the Securities, and no delay
or omission of the Trustee or of any holder of any of the Securities to exercise
any right or power accruing upon any Event of Default occurring and continuing
as aforesaid shall impair any such right or power, or shall be construed to be a
waiver of any such default or an acquiescence therein; and, subject to the
provisions of Section 5.04, every power and remedy given by this Article V or by
law to the Trustee or to the Securityholders may be exercised from time to time,
and as often as shall be deemed expedient, by the Trustee or by the
Securityholders.
          SECTION 5.07 Direction of Proceedings and Waiver of Defaults by
Majority of Securityholders.
          The holders of a majority in aggregate principal amount of the
Securities at the time outstanding shall have the right to direct the time,
method, and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred on the Trustee; provided,
however, that (subject to the provisions of Section 6.01) the Trustee shall have
the right to decline to follow any such direction if the Trustee shall determine
that the action so directed would be unjustly prejudicial to the holders not
taking part in such direction or if the Trustee being advised by counsel
determines that the action or proceeding so directed may not lawfully be taken
or if the Trustee in good faith by its board of directors or trustees, executive
committee, or a trust committee of directors or trustees and/or Responsible
Officers shall determine that the action or proceedings so directed would
involve the Trustee in personal liability. Prior to any declaration accelerating
the maturity of the Securities, the holders of a majority in aggregate principal
amount of the Securities at the time outstanding may on behalf of the holders of
all of the Securities waive any past default or Event of Default and its
consequences except a default (a) in the payment of principal of or premium, if
any, or interest on any of the Securities or (b) in respect of covenants or
provisions hereof which cannot be modified or amended without the consent of the
holder of each Security affected; provided, however, that if the Securities are
held by the Property Trustee, such waiver or modification to such waiver shall
not be effective until the holders of a majority in aggregate liquidation amount
of Trust Securities shall have consented to such waiver or modification to such
waiver; provided further, that if the consent of the holder of each outstanding
Security is required, such waiver shall not be effective until each holder of
the Trust Securities shall have consented to such waiver. Upon any such waiver,
the default covered thereby shall be deemed to be cured for all purposes of this
Indenture and the Company, the Trustee and the holders of the Securities shall
be restored to their former positions and rights hereunder, respectively; but no
such waiver shall extend to any subsequent or other default or impair any right
consequent thereon. Whenever any default or Event of Default hereunder shall
have been waived as permitted by this Section 5.07,

28



--------------------------------------------------------------------------------



 



said default or Event of Default shall for all purposes of the Securities and
this Indenture be deemed to have been cured and to be not continuing.
          SECTION 5.08 Notice of Defaults.
          The Trustee shall, within 90 days after the occurrence of a default
with respect to the Securities actually known to a Responsible Officer of the
Trustee, mail to all Securityholders, as the names and addresses of such holders
appear upon the Security register, notice of all defaults known to the Trustee,
unless such defaults shall have been cured before the giving of such notice (the
term “defaults” for the purpose of this Section 5.08 being hereby defined to be
the events specified in clauses (a), (b), (c), (d) and (e) of Section 5.01, not
including periods of grace, if any, provided for therein, and irrespective of
the giving of written notice specified in clause (c) of Section 5.01); and
provided that, except in the case of default in the payment of the principal of
or premium, if any, or interest on any of the Securities, the Trustee shall be
fully protected in withholding such notice if and so long as the board of
directors, the executive committee, or a trust committee of directors and/or
Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Securityholders; and
provided further, that in the case of any default of the character specified in
Section 5.01(c) no such notice to Securityholders shall be given until at least
60 days after the occurrence thereof but shall be given within 90 days after
such occurrence.
          SECTION 5.09 Undertaking to Pay Costs.
          All parties to this Indenture agree, and each holder of any Security
by his acceptance thereof shall be deemed to have agreed, that any court may in
its discretion require, in any suit for the enforcement of any right or remedy
under this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.09 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Securityholder, or group of
Securityholders, holding in the aggregate more than 10% in aggregate principal
amount of the Securities outstanding, or to any suit instituted by any
Securityholder for the enforcement of the payment of the principal of (or
premium, if any) or interest on any Security against the Company on or after the
same shall have become due and payable.
ARTICLE VI
CONCERNING THE TRUSTEE
          SECTION 6.01 Duties and Responsibilities of Trustee.
          With respect to the holders of the Securities issued hereunder, the
Trustee, prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this
Indenture. In case an Event of Default of which a Responsible Officer of the
Trustee has actual knowledge has occurred (which has not been cured or waived)
the Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the

29



--------------------------------------------------------------------------------



 



same degree of care and skill in their exercise, as a prudent man would exercise
or use under the circumstances in the conduct of his own affairs.
          No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own grossly negligent action, its own grossly
negligent failure to act or its own willful misconduct, except that
          (a) prior to the occurrence of an Event of Default and after the
curing or waiving of all Events of Default which may have occurred
          (i) the duties and obligations of the Trustee shall be determined
solely by the express provisions of this Indenture, and the Trustee shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
          (ii) in the absence of bad faith on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but, in the case of any such certificates or opinions that by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture;
          (b) the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer or Officers of the Trustee, unless it shall
be proved that the Trustee was grossly negligent in ascertaining the pertinent
facts; and
          (c) the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith, in accordance with the direction of
the Securityholders pursuant to Section 5.07, relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture.
          None of the provisions contained in this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if there is reasonable ground for believing that the
repayment of such funds or liability is not reasonably assured to it under the
terms of this Indenture and that indemnity satisfactory to it against such risk
is not reasonably assured to it.
          Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.
          SECTION 6.02 Reliance on Documents, Opinions, etc.
          Except as otherwise provided in Section 6.01:

30



--------------------------------------------------------------------------------



 



          (a) the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, note,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;
          (b) any request, direction, order or demand of the Company mentioned
herein may be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any Board
Resolution may be evidenced to the Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company;
          (c) the Trustee may consult with counsel of its selection and any
advice or Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered omitted by it hereunder in
good faith and in accordance with such advice or Opinion of Counsel;
          (d) the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Securityholders, pursuant to the provisions of this
Indenture, unless such Securityholders shall have offered to the Trustee
security or indemnity satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby;
          (e) the Trustee shall not be liable for any action taken or omitted by
it in good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture;
          (f) the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
coupon or other paper or document, unless requested in writing to do so by the
holders of a majority in aggregate principal amount of the outstanding
Securities; provided, however, that if the payment within a reasonable time to
the Trustee of the costs, expenses or liabilities likely to be incurred by it in
the making of such investigation is, in the opinion of the Trustee, not
reasonably assured to the Trustee by the security afforded to it by the terms of
this Indenture, the Trustee may require indemnity satisfactory to it against
such expense or liability as a condition to so proceeding;
          (g) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents (including
any Authenticating Agent) attorneys, custodians or nominees, and the Trustee
shall not be responsible for any misconduct or negligence on the part of any
such agent, attorney, custodian or nominee appointed by it with due care;
          (h) the Trustee shall not be bound to ascertain or inquire as to the
performance or observance of any covenants, conditions or agreements on the part
of the Company, except as otherwise set forth herein, but the Trustee may
require of the Company full information and advice as to the performance of the
covenants, conditions and agreements contained herein and shall be entitled in
connection herewith to examine the books, records and premises of the Company;

31



--------------------------------------------------------------------------------



 



          (i) in no event shall the Trustee be liable for the selection of
investments or for investment losses incurred thereon. The Trustee shall have no
liability in respect of losses incurred as a result of the liquidation of any
such investment prior to its stated maturity or the failure of the party
directing such investment to provide timely written investment direction. The
Trustee shall have no obligation to invest or reinvest any amounts held
hereunder in the absence of such written investment direction; and
          (j) in the event that the Trustee is also acting as paying agent,
security registrar, exchange agent or transfer agent hereunder, the rights and
protections afforded to the Trustee pursuant to this Artcile VI shall also be
afforded to such paying agent, security registrar, exchange agent or transfer
agent.
          SECTION 6.03 No Responsibility for Recitals, etc.
          The recitals contained herein and in the Securities (except in the
certificate of authentication of the Trustee or the Authenticating Agent) shall
be taken as the statements of the Company and the Trustee and the Authenticating
Agent assume no responsibility for the correctness of the same. The Trustee and
the Authenticating Agent make no representations as to the validity or
sufficiency of this Indenture or of the Securities. The Trustee and the
Authenticating Agent shall not be accountable for the use or application by the
Company of any Securities or the proceeds of any Securities authenticated and
delivered by the Trustee or the Authenticating Agent in conformity with the
provisions of this Indenture.
          SECTION 6.04 Trustee, Authenticating Agent, Paying Agents, Transfer
Agents or Registrar May Own Securities.
          The Trustee or any Authenticating Agent or any paying agent or any
transfer agent or any Security registrar, in its individual or any other
capacity, may become the owner or pledgee of Securities with the same rights it
would have if it were not Trustee, Authenticating Agent, paying agent, transfer
agent or Security registrar.
          SECTION 6.05 Moneys to be Held in Trust.
          Subject to the provisions of Section 11.04, all moneys received by the
Trustee or any paying agent shall, until used or applied as herein provided, be
held in trust for the purpose for which they were received, but need not be
segregated from other funds except to the extent required by law. The Trustee
and any paying agent shall be under no liability for interest on any money
received by it hereunder except as otherwise agreed in writing with the Company.
          SECTION 6.06 Compensation and Expenses of Trustee.
          The Company, as borrower, covenants and agrees to pay to the Trustee
from time to time, and the Trustee shall be entitled to, such compensation as
shall be agreed to in writing between the Company and the Trustee (which shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust), and the Company will pay or reimburse the Trustee
upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any of the provisions of this
Indenture (including the reasonable compensation and the expenses and
disbursements of its counsel and of

32



--------------------------------------------------------------------------------



 



all Persons not regularly in its employ) except any such expense, disbursement
or advance as may arise from its gross negligence or bad faith. The Company also
covenants to indemnify each of the Trustee (and its officers, agents, directors
and employees) or any predecessor Trustee (and its officers, agents, directors
and employees) for, and to hold each of them harmless against, any and all loss,
damage, claim, liability or expense including taxes (other than taxes based on
the income of the Trustee) incurred without gross negligence or bad faith on the
part of the Trustee and arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
itself against any claim of liability in the premises. The obligations of the
Company under this Section 6.06 shall constitute additional indebtedness
hereunder. Such additional indebtedness shall be secured by a lien prior to that
of the Securities upon all property and funds held or collected by the Trustee
as such, except funds held in trust for the benefit of the holders of particular
Securities.
          When the Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 5.01(d) or Section 5.01(e), the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.
          The provisions of this Section shall survive the resignation or
removal of the Trustee and the defeasance or other termination of this
Indenture.
          Since ServisFirst Capital Trust I is being formed solely to facilitate
an investment in the Trust Securities, the Company, as Holder of the Common
Securities, hereby covenants to pay all debts and obligations (other than with
respect to the Preferred Securities and the Common Securities) and all
reasonable costs and expenses of ServisFirst Capital Trust I (including without
limitation all reasonable costs and expenses relating to the organization of
ServisFirst Capital Trust I, the fees and expenses of the Trustees and all costs
and expenses relating to the operation of ServisFirst Capital Trust I) and to
pay any and all taxes, duties, assessments or governmental charges of whatever
nature (other than withholding taxes) imposed on ServisFirst Capital Trust I and
the Property Trustee after paying such expenses will be equal to the amounts
ServisFirst Capital Trust I and the Property Trustee would have received had no
such costs or expenses been incurred by or imposed on ServisFirst Capital Trust
I. The foregoing obligations of the Company are for the benefit of, and shall be
enforceable by, any person to whom any such debts, obligations, costs, expenses
and taxes are owed (each, a “Creditor”) whether or not such Creditor has
received notice thereof. Any such Creditor may enforce such obligations directly
against the Company, and the Company irrevocably waives any right or remedy to
require that any such Creditor take any action against ServisFirst Capital Trust
I or any other person before proceeding against the Company. The Company shall
execute such additional agreements as may be necessary or desirable to give full
effect to the foregoing.
          SECTION 6.07 Officers’ Certificate as Evidence.
          Except as otherwise provided in Sections 6.01 and 6.02, whenever in
the administration of the provisions of this Indenture the Trustee shall deem it
necessary or desirable that a matter be proved or established prior to taking or
omitting any action hereunder, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may, in the absence of gross
negligence or bad faith on the part of the Trustee, be deemed to be conclusively

33



--------------------------------------------------------------------------------



 



proved and established by an Officers’ Certificate delivered to the Trustee, and
such certificate, in the absence of gross negligence or bad faith on the part of
the Trustee, shall be full warrant to the Trustee for any action taken or
omitted by it under the provisions of this Indenture upon the faith thereof.
          SECTION 6.08. Conflicting Interest of Trustee.
          If the Trustee has or shall acquire any “conflicting interest” within
the meaning of Section 310(b) of the Trust Indenture Act, the Trustee and the
Company shall in all respects comply with the provisions of Section 310(b) of
the Trust Indenture Act.
          SECTION 6.09 Eligibility of Trustee.
          The Trustee hereunder shall at all times be a corporation or a
national banking association organized and doing business under the laws of the
United States of America or any state or territory thereof or of the District of
Columbia or a corporation or other Person permitted to act as trustee by the
Commission authorized under such laws to exercise corporate trust powers, having
a combined capital and surplus of at least 50 million U.S. dollars ($50,000,000)
and subject to supervision or examination by federal, state, territorial, or
District of Columbia authority. If such corporation or a national banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 6.09 the combined capital and surplus of such
corporation or national banking association shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.
          The Company may not, nor may any Person directly or indirectly
controlling, controlled by, or under common control with the Company, serve as
Trustee.
          In case at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.09, the Trustee shall resign
immediately in the manner and with the effect specified in Section 6.10.
          SECTION 6.10 Resignation or Removal of Trustee.
          (a) The Trustee, or any trustee or trustees hereafter appointed, may
at any time resign by giving written notice of such resignation to the Company
and by mailing notice thereof to the holders of the Securities at their
addresses as they shall appear on the Security Register. Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee or
trustees by written instrument, in duplicate, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor trustee. If
no successor trustee shall have been so appointed and have accepted appointment
within 60 days after the mailing of such notice of resignation to the affected
Securityholders, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor trustee, or any Securityholder
who has been a bona fide holder of a Security for at least six months may,
subject to the provisions of Section 5.09, on behalf of himself and all others
similarly situated, petition any such court for the appointment of a successor
trustee. Such court may thereupon, after such notice, if any, as it may deem
proper and prescribe, appoint a successor trustee.

34



--------------------------------------------------------------------------------



 



          (b) In case at any time any of the following shall occur:
          (1) the Trustee shall fail to comply with the provisions of
Section 6.08 after written request therefor by the Company or by any
Securityholder who has been a bona fide holder of a Security or Securities for
at least six months, or
          (2) the Trustee shall cease to be eligible in accordance with the
provisions of Section 6.08 and shall fail to resign after written request
therefor by the Company or by any such Securityholder, or
          (3) the Trustee shall become incapable of acting, or shall be adjudged
a bankrupt or insolvent, or a receiver of the Trustee or of its property shall
be appointed, or any public officer shall take charge or control of the Trustee
or of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
          then, in any such case, the Company may remove the Trustee and appoint
a successor trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor trustee, or, subject to the provisions of Section 5.09, any
Securityholder who has been a bona fide holder of a Security for at least six
months may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor trustee. Such court may thereupon, after such notice,
if any, as it may deem proper and prescribe, remove the Trustee and appoint a
successor trustee.
          (c) The holders of a majority in aggregate principal amount of the
Securities at the time outstanding may at any time remove the Trustee and
nominate a successor trustee, which shall be deemed appointed as successor
trustee unless within 10 days after such nomination the Company objects thereto
or if no successor trustee shall have been so appointed and shall have accepted
appointment within 30 days after such removal, in which case the Trustee so
removed or any Securityholder, upon the terms and conditions and otherwise as in
subsection (a) of this Section 6.10 provided, may petition any court of
competent jurisdiction for an appointment of a successor trustee.
          (d) Any resignation or removal of the Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section 6.10 shall
become effective upon acceptance of appointment by the successor trustee as
provided in Section 6.11.
          SECTION 6.11 Acceptance by Successor Trustee.
          Any successor trustee appointed as provided in Section 6.10 shall
execute, acknowledge and deliver to the Company and to its predecessor trustee
an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the retiring trustee shall become effective and such
successor trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, duties and obligations of its predecessor
hereunder, with like effect as if originally named as trustee herein; but,
nevertheless, on the written request of the Company or of the successor trustee,
the trustee ceasing to act shall, upon payment of any and all amounts then due
and owing to it hereunder, execute and deliver an

35



--------------------------------------------------------------------------------



 



instrument transferring to such successor trustee all the rights and powers of
the trustee so ceasing to act and shall duly assign, transfer and deliver to
such successor trustee all property and money held by such retiring trustee
thereunder. Upon request of any such successor trustee, the Company shall
execute any and all instruments in writing for more fully and certainly vesting
in and confirming to such successor trustee all such rights and powers. Any
trustee ceasing to act shall, nevertheless, retain a lien upon all property or
funds held or collected by such trustee to secure any amounts then due it
pursuant to the provisions of Section 6.06.
          No successor trustee shall accept appointment as provided in this
Section 6.11 unless at the time of such acceptance such successor trustee shall
be qualified under the provisions of Section 6.08 and eligible under the
provisions of Section 6.09.
          Upon acceptance of appointment by a successor trustee as provided in
this Section 6.10, the Company shall mail notice of the succession of such
trustee hereunder to the holders of Securities at their addresses as they shall
appear on the Security register. If the Company fails to mail such notice within
10 days after the acceptance of appointment by the successor trustee, the
successor trustee shall cause such notice to be mailed at the expense of the
Company.
          SECTION 6.12 Successor by Merger, etc.
          Any corporation into which the Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder without
the execution or filing of any paper or any further act on the part of any of
the parties hereto.
          In case at the time such successor to the Trustee shall succeed to the
trusts created by this Indenture any Securities shall have been authenticated
but not delivered, any such successor to the Trustee may adopt the certificate
of authentication of any predecessor trustee, and deliver such Securities so
authenticated; and in case at that time any of the Securities shall not have
been authenticated, any successor to the Trustee may authenticate such
Securities either in the name of any predecessor hereunder or in the name of the
successor trustee; and in all such cases such certificates shall have the full
force which the Securities or this Indenture elsewhere provides that the
certificate of the Trustee shall have; provided, however, that the right to
adopt the certificate of authentication of any predecessor Trustee or
authenticate Securities in the name of any predecessor Trustee shall apply only
to its successor or successors by merger, conversion or consolidation.
          SECTION 6.13. Limitation on Rights of Trustee as a Creditor.
          The Trustee shall comply with Section 311(a) of the Trust Indenture
Act, excluding any creditor relationship described in Section 311(b) of the
Trust Indenture Act. A Trustee who has resigned or been removed shall be subject
to the provisions in Section 311(a) of the Trust Indenture Act to the extent
included therein.

36



--------------------------------------------------------------------------------



 



          SECTION 6.14 Authenticating Agents.
          There may be one or more Authenticating Agents appointed by the
Trustee upon the request of the Company with power to act on its behalf and
subject to its direction in the authentication and delivery of Securities issued
upon exchange or registration of transfer thereof as fully to all intents and
purposes as though any such Authenticating Agent had been expressly authorized
to authenticate and deliver Securities; provided, that the Trustee shall have no
liability to the Company for any acts or omissions of the Authenticating Agent
with respect to the authentication and delivery of Securities. Any such
Authenticating Agent shall at all times be a corporation organized and doing
business under the laws of the United States or of any state or territory
thereof or of the District of Columbia authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of at least Fifty
Million U.S. dollars ($50,000,000) and being subject to supervision or
examination by federal, state, territorial or District of Columbia authority. If
such corporation publishes reports of condition at least annually pursuant to
law or the requirements of such authority, then for the purposes of this
Section 6.14 the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time an Authenticating Agent shall
cease to be eligible in accordance with the provisions of this Section, it shall
resign immediately in the manner and with the effect herein specified in this
Section.
          Any corporation into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, consolidation or conversion to which any Authenticating Agent
shall be a party, or any corporation succeeding to the corporate trust business
of any Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, if such successor corporation is otherwise eligible under this
Section 6.14 without the execution or filing of any paper or any further act on
the part of the parties hereto or such Authenticating Agent.
          Any Authenticating Agent may at any time resign by giving written
notice of resignation to the Trustee and to the Company. The Trustee may at any
time terminate the agency of any Authenticating Agent by giving written notice
of termination to such Authenticating Agent and to the Company. Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
any Authenticating Agent shall cease to be eligible under this Section 6.14, the
Trustee may, and upon the request of the Company shall, promptly appoint a
successor Authenticating Agent eligible under this Section 6.14, shall give
written notice of such appointment to the Company and shall mail notice of such
appointment to all Securityholders as the names and addresses of such holders
appear on the Security Register. Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all rights,
powers, duties and responsibilities of its predecessor hereunder, with like
effect as if originally named as Authenticating Agent herein.
          The Company, as borrower, agrees to pay to any Authenticating Agent
from time to time reasonable compensation for its services. Any Authenticating
Agent shall have no responsibility or liability for any action taken by it as
such in accordance with the directions of the Trustee.

37



--------------------------------------------------------------------------------



 



ARTICLE VII
CONCERNING THE SECURITYHOLDERS
          SECTION 7.01 Action by Securityholders.
          Whenever in this Indenture it is provided that the holders of a
specified percentage in aggregate principal amount of the Securities may take
any action (including the making of any demand or request, the giving of any
notice, consent or waiver or the taking of any other action) the fact that at
the time of taking any such action the holders of such specified percentage have
joined therein may be evidenced (a) by any instrument or any number of
instruments of similar tenor executed by such Securityholders in person or by
agent or proxy appointed in writing, or (b) by the record of such holders of
Securities voting in favor thereof at any meeting of such Securityholders duly
called and held in accordance with the provisions of Article VIII, or (c) by a
combination of such instrument or instruments and any such record of such a
meeting of such Securityholders.
          If the Company shall solicit from the Securityholders any request,
demand, authorization, direction, notice, consent, waiver or other action, the
Company may, at its option, as evidenced by an Officers’ Certificate, fix in
advance a record date for the determination of Securityholders entitled to give
such request, demand, authorization, direction, notice, consent, waiver or other
action, but the Company shall have no obligation to do so. If such a record date
is fixed, such request, demand, authorization, direction, notice, consent,
waiver or other action may be given before or after the record date, but only
the Securityholders of record at the close of business on the record date shall
be deemed to be Securityholders for the purposes of determining whether
Securityholders of the requisite proportion of Outstanding Securities have
authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, waiver or other action, and for that purpose the
Outstanding Securities shall be computed as of the record date; provided,
however, that no such authorization, agreement or consent by such
Securityholders on the record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than six
months after the record date.
          SECTION 7.02 Proof of Execution by Securityholders.
          Subject to the provisions of Sections 6.01, 6.02 and 8.05, proof of
the execution of any instrument by a Securityholder or his agent or proxy shall
be sufficient if made in accordance with such reasonable rules and regulations
as may be prescribed by the Trustee or in such manner as shall be satisfactory
to the Trustee. The ownership of Securities shall be proved by the Security
Register or by a certificate of the Security registrar. The Trustee may require
such additional proof of any matter referred to in this Section as it shall deem
necessary.
          The record of any Securityholders’ meeting shall be proved in the
manner provided in Section 8.06.
          SECTION 7.03 Who Are Deemed Absolute Owners.
          Prior to due presentment for registration of transfer of any Security,
the Company, the Trustee, any Authenticating Agent, any paying agent, any
transfer agent and any Security

38



--------------------------------------------------------------------------------



 



registrar may deem the Person in whose name such Security shall be registered
upon the Security Register to be, and may treat him as, the absolute owner of
such Security (whether or not such Security shall be overdue) for the purpose of
receiving payment of or on account of the principal of and premium, if any, and
interest on such Security and for all other purposes; and neither the Company
nor the Trustee nor any Authenticating Agent nor any paying agent nor any
transfer agent nor any Security registrar shall be affected by any notice to the
contrary. All such payments so made to any holder for the time being or upon his
order shall be valid, and, to the extent of the sum or sums so paid, effectual
to satisfy and discharge the liability for moneys payable upon any such
Security.
          SECTION 7.04. Securities Owned by Company Deemed Not Outstanding.
          In determining whether the holders of the requisite aggregate
principal amount of Securities have concurred in any direction, consent or
waiver under this Indenture, Securities which are owned by the Company or any
other obligor on the Securities or by any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company, except for the Securities owned by or on behalf of ServisFirst Capital
Trust I, or any other obligor on the Securities shall be disregarded and deemed
not to be outstanding for the purpose of any such determination; provided that
for the purposes of determining whether the Trustee shall be protected in
relying on any such direction, consent or waiver, only Securities which a
Responsible Officer of the Trustee actually knows are so owned shall be so
disregarded. Securities so owned which have been pledged in good faith may be
regarded as outstanding for the purposes of this Section 7.04 if the pledgee
shall establish to the satisfaction of the Trustee the pledgee’s right to vote
such Securities and that the pledgee is not the Company or any such other
obligor or Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company or any such other obligor. In
the case of a dispute as to such right, any decision by the Trustee taken upon
the advice of counsel shall be full protection to the Trustee.
          SECTION 7.05 Revocation of Consents; Future Holders Bound.
          At any time prior to (but not after) the evidencing to the Trustee, as
provided in Section 7.01, of the taking of any action by the holders of the
percentage in aggregate principal amount of the Security specified in this
Indenture in connection with such action, any holder of a Security (or any
Security issued in whole or in part in exchange or substitution therefor) the
serial number of which is shown by the evidence to be included in the Securities
the holders of which have consented to such action may, by filing written notice
with the Trustee at its principal office and upon proof of holding as provided
in Section 7.02, revoke such action so far as concerns such Security (or so far
as concerns the principal amount represented by any exchanged or substituted
Security). Except as aforesaid, any such action taken by the holder of any
Security shall be conclusive and binding upon such holder and upon all future
holders and owners of such Security, and of any Security issued in exchange or
substitution therefor, irrespective of whether or not any notation in regard
thereto is made upon such Security or any Security issued in exchange or
substitution therefor.

39



--------------------------------------------------------------------------------



 



ARTICLE VIII
SECURITYHOLDERS’ MEETINGS
          SECTION 8.01 Purpose of Meetings
          A meeting of Securityholders may be called at any time and from time
to time pursuant to the provisions of this Article VIII for any of the following
purposes:
          (a) to give any notice to the Company or to the Trustee, or to give
any directions to the Trustee, or to consent to the waiving of any Default
hereunder and its consequences, or to take any other action authorized to be
taken by Securityholders pursuant to any of the provisions of Article V;
          (b) to remove the Trustee and nominate a successor trustee pursuant to
the provisions of Article VI;
          (c) to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 9.02; or
          (d) to take any other action authorized to be taken by or on behalf of
the holders of any specified aggregate principal amount of such Securities under
any other provision of this Indenture or under applicable law.
          SECTION 8.02 Call of Meetings by Trustee.
          The Trustee may at any time call a meeting of Securityholders to take
any action specified in Section 8.01, to be held at such time and such place as
the Trustee shall determine. Notice of every meeting of the Securityholders,
setting forth the time and the place of such meeting and in general terms the
action proposed to be taken at such meeting, shall be mailed to holders of
Securities at their addresses as they shall appear on the Securities Register.
Such notice shall be mailed not less than 20 nor more than 180 days prior to the
date fixed for the meeting.
          SECTION 8.03 Call of Meetings by Company or Securityholders.
          In case at any time the Company pursuant to a resolution of the Board
of Directors, or the holders of at least 10% in aggregate principal amount of
the Securities then outstanding, shall have requested the Trustee to call a
meeting of Securityholders, by written request setting forth in reasonable
detail the action proposed to be taken at the meeting, and the Trustee shall not
have mailed the notice of such meeting within 20 days after receipt of such
request, then the Company or such Securityholders may determine the time and the
place for such meeting and may call such meeting to take any action authorized
in Section 8.01, by mailing notice thereof as provided in Section 8.02.
          SECTION 8.04 Qualifications for Voting.
          To be entitled to vote at any meeting of Securityholders a Person
shall be (a) a holder of one or more Securities or (b) a Person appointed by an
instrument in writing as proxy by a holder of one or more Securities. The only
Persons who shall be entitled to be present or to

40



--------------------------------------------------------------------------------



 



speak at any meeting of Securityholders shall be the Persons entitled to vote at
such meeting and their counsel and any representatives of the Trustee and its
counsel and any representatives of the Company and its counsel.
          SECTION 8.05 Regulations.
          Notwithstanding any other provisions of this Indenture, the Trustee
may make such reasonable regulations as it may deem advisable for any meeting of
Securityholders, in regard to proof of the holding of Securities and of the
appointment of proxies, and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall think fit.
          The Trustee shall, by an instrument in writing, appoint a temporary
chairman of the meeting, unless the meeting shall have been called by the
Company or by Securityholders as provided in Section 8.03, in which case the
Company or the Securityholders calling the meeting, as the case may be, shall in
like manner appoint a temporary chairman. A permanent chairman and a permanent
secretary of the meeting shall be elected by majority vote of the meeting.
          Subject to the provisions of Section 8.04, at any meeting each holder
of Securities or proxy therefor shall be entitled to one vote for each $1
principal amount of Securities held or represented by him; provided, however,
that no vote shall be cast or counted at any meeting in respect of any Security
challenged as not outstanding and ruled by the chairman of the meeting to be not
outstanding. The chairman of the meeting shall have no right to vote other than
by virtue of Securities held by him or instruments in writing as aforesaid duly
designating him as the person to vote on behalf of other Securityholders. Any
meeting of Securityholders duly called pursuant to the provisions of
Section 8.02 or 8.03 may be adjourned from time to time by a majority of those
present, whether or not constituting a quorum, and the meeting may be held as so
adjourned without further notice.
          SECTION 8.06 Voting.
          The vote upon any resolution submitted to any meeting of holders of
Securities shall be by written ballots on which shall be subscribed the
signatures of such holders or of their representatives by proxy and the serial
number or numbers of the Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
triplicate of all votes cast at the meeting. A record in duplicate of the
proceedings of each meeting of Securityholders shall be prepared by the
secretary of the meeting and there shall be attached to said record the original
reports of the inspectors of votes on any vote by ballot taken thereat and
affidavits by one or more persons having knowledge of the facts setting forth a
copy of the notice of the meeting and showing that said notice was mailed as
provided in Section 8.02. The record shall show the serial numbers of the
Securities voting in favor of or against any resolution. The record shall be
signed and verified by the affidavits of the permanent chairman and secretary of
the meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.

41



--------------------------------------------------------------------------------



 



          Any record so signed and verified shall be conclusive evidence of the
matters therein stated.
ARTICLE IX
AMENDMENTS
          SECTION 9.01 Without Consent of Securityholders.
          The Company, when authorized by a Board Resolution, and the Trustee
may from time to time and at any time amend this Indenture, without the consent
of the Securityholders, for one or more of the following purposes:
          (a) to evidence the succession of another corporation to the Company,
or successive successions, and the assumption by the successor corporation of
the covenants, agreements and obligations of the Company pursuant to Article X
hereof;
          (b) to add to the covenants of the Company such further covenants,
restrictions or conditions for the protection of the Securityholders as the
Board of Directors and the Trustee shall consider to be for the protection of
the Securityholders, and to make the occurrence, or the occurrence and
continuance, of a default in any of such additional covenants, restrictions or
conditions a Default or an Event of Default permitting the enforcement of all or
any of the remedies provided in this Indenture as herein set forth; provided,
however, that in respect of any such additional covenant, restriction or
condition such amendment may provide for a particular period of grace after
default (which period may be shorter or longer than that allowed in the case of
other Defaults) or may provide for an immediate enforcement upon such default or
may limit the remedies available to the Trustee upon such default;
          (c) to provide for the issuance under this Indenture of Securities in
coupon form (including Securities registrable as to principal only) and to
provide for exchangeability of such Securities with the Securities issued
hereunder in fully registered form and to make all appropriate changes for such
purpose;
          (d) to cure any ambiguity or to correct or supplement any provision
contained herein or in any supplemental indenture which may be defective or
inconsistent with any other provision contained herein or in any supplemental
indenture, or to make such other provisions in regard to matters or questions
arising under this Indenture; provided that any such action shall not materially
adversely affect the interests of the holders of the Securities;
          (e) to evidence and provide for the acceptance of appointment
hereunder by a successor trustee with respect to the Securities;
          (f) to make provision for transfer procedures, certification,
book-entry provisions, the form of restricted securities legends, if any, to be
placed on Securities, and all other matters required pursuant to Section 2.07 or
otherwise necessary, desirable or appropriate in connection with the issuance of
Securities to holders of Preferred Securities in the event of a distribution of
Securities by ServisFirst Capital Trust I following a Dissolution Event;

42



--------------------------------------------------------------------------------



 



          (g) to qualify or maintain qualification of this Indenture under the
Trust Indenture Act; or
          (h) to make any change that does not adversely affect the rights of
any Securityholder in any material respect.
          The Trustee is hereby authorized to join with the Company in the
execution of any supplemental indenture to effect such amendment, to make any
further appropriate agreements and stipulations which may be therein contained
and to accept the conveyance, transfer and assignment of any property
thereunder, but the Trustee shall not be obligated to, but may in its
discretion, enter into any such supplemental indenture which affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise.
          Any amendment to this Indenture authorized by the provisions of this
Section 9.01 may be executed by the Company and the Trustee without the consent
of the holders of any of the Securities at the time outstanding, notwithstanding
any of the provisions of Section 9.02.
          SECTION 9.02 With Consent of Securityholders.
          With the consent (evidenced as provided in Section 7.01) of the
holders of a majority in aggregate principal amount of the Securities at the
time outstanding, the Company, when authorized by a Board Resolution, and the
Trustee may from time to time and at any time amend this Indenture for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of modifying in any manner the rights of
the holders of the Securities; provided, however, that no such amendment shall
without the consent of the holders of each Security then outstanding and
affected hereby (i) extend the Stated Maturity of any Security, or reduce the
rate or extend the time of payment of interest thereon (except as contemplated
by Article XVI), or reduce the principal amount thereof (including in the case
of a discounted Security the amount payable thereon in the event of acceleration
or the amount provable in bankruptcy), or reduce any amount payable on
redemption thereof, or make the principal thereof or any interest or premium
thereon payable in any coin or currency other than that provided in the
Securities, or impair or affect the right of any Securityholder to institute
suit for payment thereof, or (ii) reduce the aforesaid percentage of Securities
the holders of which are required to consent to any such amendment to this
Indenture, provided, however, that if the Securities are held by ServisFirst
Capital Trust I, such amendment shall not be effective until the holders of a
majority in liquidation amount of Trust Securities shall have consented to such
amendment; provided, further, that if the consent of the holder of each
outstanding Security is required, such amendment shall not be effective until
each holder of the Trust Securities shall have consented to such amendment.
          Upon the request of the Company accompanied by a copy of a resolution
of the Board of Directors certified by its Secretary or Assistant Secretary
authorizing the execution of any supplemental indenture affecting such
amendment, and upon the filing with the Trustee of evidence of the consent of
Securityholders as aforesaid, the Trustee shall join with the Company in the
execution of such supplemental indenture unless such supplemental indenture
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such supplemental indenture.

43



--------------------------------------------------------------------------------



 



          Promptly after the execution by the Company and the Trustee of any
supplemental indenture pursuant to the provisions of this Section, the Trustee
shall transmit by mail, first class postage prepaid, a notice, prepared by the
Company, setting forth in general terms the substance of such supplemental
indenture, to the Securityholders as their names and addresses appear upon the
Security Register. Any failure of the Trustee to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.
          It shall not be necessary for the consent of the Securityholders under
this Section 9.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.
          SECTION 9.03 Effect of Supplemental Indentures.
          Upon the execution of any supplemental indenture pursuant to the
provisions of this Article IX, this Indenture shall be and be deemed to be
modified and amended in accordance therewith and the respective rights,
limitations of rights, obligations, duties and immunities under this Indenture
of the Trustee, the Company and the holders of Securities shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modifications and amendments and all the terms and conditions of any such
supplemental indenture shall be and be deemed to be part of the terms and
conditions of this Indenture for any and all purposes.
          SECTION 9.04. Notation on Securities.
          Securities authenticated and delivered after the execution of any
supplemental indenture affecting such series pursuant to the provisions of this
Article IX may bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company or the Trustee shall
so determine, new Securities so modified as to conform, in the opinion of the
Trustee and the Board of Directors, to any modification of this Indenture
contained in any such supplemental indenture may be prepared and executed by the
Company, authenticated by the Trustee or the Authenticating Agent and delivered
in exchange for the Securities then outstanding.
          SECTION 9.05 Evidence of Compliance of Supplemental Indenture to be
Furnished Trustee.
          The Trustee, subject to the provisions of Sections 6.01 and 6.02, may
receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any supplemental indenture executed pursuant to this Article is
authorized or permitted by, and conforms to, the terms of this Article and that
it is proper for the Trustee under the provisions of this Article to join in the
execution thereof.

44



--------------------------------------------------------------------------------



 



ARTICLE X
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
          SECTION 10.01 Company May Consolidate, etc., on Certain Terms.
          Nothing contained in this Indenture or in any of the Securities shall
prevent any consolidation or merger of the Company with or into any other Person
(whether or not affiliated with the Company, as the case may be), or successive
consolidations or mergers in which the Company, as the case may be, or its
successor or successors shall be a party or parties, or shall prevent any sale,
conveyance, transfer or lease of the property of the Company, as the case may
be, or its successor or successors as an entirety, or substantially as an
entirety, to any other Person (whether or not affiliated with the Company, as
the case may be, or its successor or successors) authorized to acquire and
operate the same; provided, that (a) the Company is the surviving Person or the
Person formed by or surviving any such consolidation or merger (if other than
the Company) or to which such sale, conveyance, transfer or lease of property is
made is a Person organized and existing under the laws of the United States or
any State thereof or the District of Columbia, and (b) upon any such
consolidation, merger, sale, conveyance, transfer or lease, the due and punctual
payment of the principal of (and premium, if any) and interest on the Securities
according to their tenor and the due and punctual performance and observance of
all the covenants and conditions of this Indenture to be kept or performed by
the Company shall be expressly assumed, by supplemental indenture (which shall
conform to the provisions of the Trust Indenture Act, as then in effect)
satisfactory in form to the Trustee, and executed and delivered to the Trustee
by the Person formed by such consolidation, or into which the Company, as the
case may be, shall have been merged, or by the Person which shall have acquired
such property, and (c) after giving effect to such consolidation, merger, sale,
conveyance, transfer or lease, no Default or Event of Default shall have
occurred and be continuing.
          SECTION 10.02 Successor Corporation to be Substituted for Company.
          In case of any such consolidation, merger, conveyance or transfer and
upon the assumption by the successor corporation, by supplemental indenture,
executed and delivered to the Trustee and satisfactory in form to the Trustee,
of the due and punctual payment of the principal of and premium, if any, and
interest on all of the Securities and the due and punctual performance and
observance of all of the covenants and conditions of this Indenture to be
performed or observed by the Company, such successor Person shall succeed to and
be substituted for the Company, with the same effect as if it had been named
herein as the party of the first part, and the Company thereupon shall be
relieved of any further liability or obligation hereunder or upon the
Securities. Such successor Person thereupon may cause to be signed, and may
issue either in its own name or in the name of ServisFirst Bancshares, Inc., any
or all of the Securities issuable hereunder which theretofore shall not have
been signed by the Company and delivered to the Trustee or the Authenticating
Agent; and, upon the order of such successor Person instead of the Company and
subject to all the terms, conditions and limitations in this Indenture
prescribed, the Trustee or the Authenticating Agent shall authenticate and
deliver any Securities which previously shall have been signed and delivered by
the officers of the Company to the Trustee or the Authenticating Agent for
authentication, and any Securities which such successor Person thereafter shall
cause to be signed and delivered to the Trustee or the Authenticating Agent for
that purpose. All the Securities so issued shall in all respects have the

45



--------------------------------------------------------------------------------



 



same legal rank and benefit under this Indenture as the Securities theretofore
or thereafter issued in accordance with the terms of this Indenture as though
all of such Securities had been issued at the date of the execution hereof.
          SECTION 10.03 Opinion of Counsel to be Given Trustee.
          The Trustee, subject to the provisions of Sections 6.01 and 6.02, may
receive an Opinion of Counsel as conclusive evidence that any consolidation,
merger, sale, conveyance, transfer or lease, and any assumption, permitted or
required by the terms of this Article X complies with the provisions of this
Article X.
ARTICLE XI
SATISFACTION AND DISCHARGE OF INDENTURE
          SECTION 11.01 Discharge of Indenture.
          When (a) the Company shall deliver to the Trustee for cancellation all
Securities theretofore authenticated (other than any Securities which shall have
been destroyed, lost or stolen and which shall have been replaced or paid as
provided in Section 2.08) and not theretofore cancelled, or (b) all the
Securities not theretofore cancelled or delivered to the Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within one year or are to be called for prepayment within one
year under arrangements satisfactory to the Trustee for the giving of notice of
prepayment, and the Company shall deposit or cause to be deposited with the
Trustee, in trust, funds sufficient to pay on the Stated Maturity or upon
prepayment all of the Securities (other than any Securities which shall have
been destroyed, lost or stolen and which shall have been replaced or paid as
provided in Section 2.08) not theretofore cancelled or delivered to the Trustee
for cancellation, including principal (and premium, if any) and interest due or
to become due to the Stated Maturity or prepayment date, as the case may be, but
excluding, however, the amount of any moneys for the payment of principal (or
premium, if any) or interest on the Securities (1) theretofore repaid to the
Company in accordance with the provisions of Section 11.04, or (2) paid to any
State or to the District of Columbia pursuant to its unclaimed property or
similar laws, and if in either case the Company shall also pay or cause to be
paid all other sums payable hereunder by the Company, then this Indenture shall
cease to be of further effect except for the provisions of Sections 2.02, 2.07,
2.08, 3.01, 3.02, 3.04, 6.06, 6.10, 11.02 and 11.04 hereof shall survive until
such Securities shall mature and be paid. Thereafter, Sections 6.06, 6.10 and
11.04 shall survive, and the Trustee, on demand of the Company accompanied by
any Officers’ Certificate and an Opinion of Counsel to the effect that all
conditions to the satisfaction and discharge of this Indenture have been
satisfied and at the cost and expense of the Company, shall execute proper
instruments acknowledging satisfaction of and discharging this Indenture, the
Company, however, hereby agreeing to reimburse the Trustee for any costs or
expenses thereafter reasonably and properly incurred by the Trustee in
connection with this Indenture or the Securities.
          SECTION 11.02 Deposited Moneys and U.S. Government Obligations to be
Held in Trust by Trustee.

46



--------------------------------------------------------------------------------



 



          Subject to the provisions of Section 11.04, all moneys and U.S.
Government Obligations deposited with the Trustee pursuant to Sections 11.01 or
11.05 shall be held in trust and applied by it to the payment, either directly
or through any paying agent (including the Company if acting as its own paying
agent), to the holders of the particular Securities for the payment of which
such moneys or U.S. Government Obligations have been deposited with the Trustee,
of all sums due and to become due thereon for principal, premium, if any, and
interest.
          The Company shall pay and indemnify the Trustee and its officers,
directors, agents and employees against any tax, fee or other charge imposed on
or assessed against the U.S. Government Obligations deposited pursuant to
Section 11.05 or the principal and interest received in respect thereof other
than any such tax, fee or other charge which by law is for the account of the
holders of outstanding Securities.
          SECTION 11.03 Paying Agent to Repay Moneys Held.
          Upon the satisfaction and discharge of this Indenture all moneys then
held by any paying agent of the Securities (other than the Trustee) shall, upon
written demand of the Company, be repaid to it or paid to the Trustee, and
thereupon such paying agent shall be released from all further liability with
respect to such moneys.
          SECTION 11.04 Return of Unclaimed Moneys.
          Any moneys deposited with or paid to the Trustee or any paying agent
for payment of the principal of or premium, if any, or interest on Securities
and not applied but remaining unclaimed by the holders of Securities for two
years after the date upon which the principal of or premium, if any, or interest
on such Securities, as the case may be, shall have become due and payable, shall
be repaid to the Company by the Trustee or such paying agent on written demand;
and the holder of any of the Securities shall thereafter look only to the
Company for any payment which such holder may be entitled to collect and all
liability of the Trustee or such paying agent with respect to such moneys shall
thereupon cease.
          SECTION 11.05 Defeasance Upon Deposit of Moneys or U.S. Government
Obligations
          The Company shall be deemed to have been Discharged (as defined below)
from its respective obligations with respect to the Securities on the 91st day
after the applicable conditions set forth below have been satisfied with respect
to the Securities at any time after the applicable conditions set forth below
have been satisfied:
          (a) The Company shall have deposited or caused to be deposited
irrevocably with the Trustee or the Defeasance Agent (as defined below) as trust
funds in trust, specifically pledged as security for, and dedicated solely to,
the benefit of the holders of the Securities (i) money in an amount, or
(ii) U.S. Government Obligations which through the payment of interest and
principal in respect thereof in accordance with their terms will provide, not
later than one day before the due date of any payment, money in an amount, or
(iii) a combination of (i) and (ii), sufficient, in the opinion (with respect to
(ii) and (iii)) of independent public accountants registered with the PCAOB
expressed in a written certification thereof delivered to the Trustee and the
Defeasance Agent, if any, to pay and discharge each installment of principal of
and

47



--------------------------------------------------------------------------------



 



interest and premium, if any, on the outstanding Securities on the dates such
installments of principal, premium or interest are due;
          (b) if the Securities are then listed on any national securities
exchange, the Company shall have delivered to the Trustee and the Defeasance
Agent, if any, an Opinion of Counsel to the effect that the exercise of the
option under this Section 11.05 would not cause such Securities to be delisted
from such exchange;
          (c) no Default or Event of Default with respect to the Securities
shall have occurred and be continuing on the date of such deposit;
          (d) the Company shall have delivered to the Trustee and the Defeasance
Agent, if any, an Opinion of Counsel to the effect that holders of the
Securities will not recognize income, gain or loss for United States federal
income tax purposes as a result of the exercise of the option under this
Section 11.05 and will be subject to United States federal income tax on the
same amount and in the same manner and at the same times as would have been the
case if such option had not been exercised, and such opinion shall be
accompanied by a private letter ruling to that effect received from the United
States Internal Revenue Service or a revenue ruling pertaining to a comparable
form of transaction to that effect published by the United States Internal
Revenue Service; and
          (e) the Company shall have delivered to the Trustee and the Defeasance
Agent, if any, an Officers’ Certificate and an Opinion of Counsel each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with.
          “Discharged” means that the Company shall be deemed to have paid and
discharged the entire indebtedness represented by, and obligations under, the
Securities and to have satisfied all the obligations under this Indenture
relating to the Securities (and the Trustee, at the expense of the Company,
shall execute proper instruments acknowledging the same), except (A) the rights
of holders of Securities to receive, from the trust fund described in clause
(1) above, payment of the principal of and the interest and premium, if any, on
the Securities when such payments are due; (B) the Company’s obligations with
respect to the Securities under Sections 2.07, 2.08, 5.02 and 11.04; and (C) the
rights, powers, trusts, duties and immunities of the Trustee hereunder.
          “Defeasance Agent” means another financial institution which is
eligible to act as Trustee hereunder and which assumes all of the obligations of
the Trustee necessary to enable the Trustee to act hereunder. In the event such
a Defeasance Agent is appointed pursuant to this Section, the following
conditions shall apply:
          (a) The Trustee shall have approval rights over the document
appointing such Defeasance Agent and the document setting forth such Defeasance
Agent’s rights and responsibilities; and
          (b) The Defeasance Agent shall provide verification to the Trustee
acknowledging receipt of sufficient money and/or U.S. Government Obligations to
meet the applicable conditions set forth in this Section 11.05.

48



--------------------------------------------------------------------------------



 



          SECTION 11.06 Reinstatement.
     If the Trustee or any Defeasance Agent is unable to apply any money in
accordance with Section 11.05 by reason of any legal proceeding or by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, the Company’s obligations
under this Indenture and the Securities shall be revived and reinstated as
though no deposit had occurred pursuant to Section 11.05 until such time as the
Trustee or any Defeasance Agent is permitted to apply all such money in
accordance with Section 11.05.
ARTICLE XII
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS AND DIRECTORS
          SECTION 12.01 Indenture and Securities Solely Corporate Obligations.
     No recourse for the payment of the principal of or premium, if any, or
interest on any Security, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in this Indenture, or in any Security, or because of the creation of
any indebtedness represented thereby, shall be had against any incorporator,
stockholder, officer or director, as such, past, present or future, of the
Company or of any successor Person to the Company, either directly or through
the Company any constitution, statute or rule of law, or by the enforcement of
any assessment or penalty or otherwise; it being expressly understood that all
such liability is hereby expressly waived and released as a condition of, and as
a consideration for, the execution of this Indenture and the issue of the
Securities.
ARTICLE XIII
MISCELLANEOUS PROVISIONS
          SECTION 13.01 Successors.
          All the covenants, stipulations, promises and agreements in this
Indenture contained by the Company shall bind its successors and assigns whether
so expressed or not.
          SECTION 13.02 Official Acts by Successor Corporation.
          Any act or proceeding by any provision of this Indenture authorized or
required to be done or performed by any board, committee or officer of the
Company shall and may be done and performed with like force and effect by the
like board, committee or officer of any corporation that shall at the time be
the lawful sole successor of the Company.
          SECTION 13.03 Surrender of Company Powers.
          The Company by instrument in writing executed by authority of 2/3
(two-thirds) of its Board of Directors and delivered to the Trustee may
surrender any of the powers reserved to the Company, and thereupon such power so
surrendered shall terminate both as to the Company, as the case may be, and as
to any successor Person.

49



--------------------------------------------------------------------------------



 



          SECTION 13.04 Address for Notices, etc.
          Any notice or demand which by any provision of this Indenture is
required or permitted to be given or served by the Trustee or by the holders of
Securities on the Company may be given or served by being deposited postage
prepaid by registered or certified mail in a post office letter box addressed
(until another address is filed by the Company with the Trustee for the purpose)
to the Company, 3300 Cahaba Road, Suite 300, Birmingham, Alabama 35223
Attention: Thomas A. Broughton III. Any notice, direction, request or demand by
any Securityholder to or upon the Trustee shall be deemed to have been
sufficiently given or made, for all purposes, if given or made in writing at the
Principal Office of the Trustee, (unless another address is provided by the
Trustee to the Company for the purpose). All such notices shall be deemed to
have been given when received in person, telecopied with receipt confirmed, and
mailed by first class mail, postage prepaid, except that if a notice or other
document is refused delivery or cannot be delivered because of a changed address
of which no notice was given, such notice or other document shall be deemed to
have been delivered on the date of such refusal or inability to deliver.
          SECTION 13.05 Governing Law.
          This Indenture and each Security shall be deemed to be a contract made
under the laws of the State of Delaware, and for all purposes shall be governed
by and construed in accordance with the laws of said State, without regard to
conflicts of laws principles thereof.
          SECTION 13.06 Evidence of Compliance with Conditions Precedent.
          (a) Upon any application or demand by the Company to the Trustee to
take any action under any of the provisions of this Indenture, the Company shall
furnish to the Trustee an Officers’ Certificate stating that in the opinion of
the signers all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with and an Opinion of
Counsel stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.
          (b) Each certificate or opinion provided for in this Indenture and
delivered to the Trustee with respect to compliance with a condition or covenant
provided for in this Indenture shall include (1) a statement that the person
making such certificate or opinion has read such covenant or condition; (2) a
brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with.
          SECTION 13.07 Business Days.
          In any case where the date of payment of principal of or premium, if
any, or interest on the Securities will not be a Business Day, the payment of
such principal of or premium, if any, or interest on the Securities need not be
made on such date but shall be made on

50



--------------------------------------------------------------------------------



 



the next succeeding Business Day (and without any interest or other payment in
respect of any such delay), with the same force and effect as if made on the
date of payment and no interest shall accrue for the period from and after such
date.
          SECTION 13.08 Table of Contents, Headings, etc.
          The table of contents and the titles and headings of the articles and
sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.
          SECTION 13.09 Execution in Counterparts.
          This Indenture may be executed in any number of counterparts, each of
which shall be an original, but such counterparts shall together constitute but
one and the same instrument.
          SECTION 13.10 Separability.
          In case any one or more of the provisions contained in this Indenture
or in the Securities shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Indenture or of the Securities,
but this Indenture and the Securities shall be construed as if such invalid or
illegal or unenforceable provision had never been contained herein or therein.
          SECTION 13.11 Assignment.
          The Company will have the right at all times to assign any of its
respective rights or obligations under this Indenture to a direct or indirect
wholly owned Subsidiary of the Company, provided that, in the event of any such
assignment, the Company, as the case may be, will remain liable for all such
obligations. Subject to the foregoing, the Indenture is binding upon and inures
to the benefit of the parties thereto and their respective successors and
assigns. This Indenture may not otherwise be assigned by the parties hereto.
          SECTION 13.12 Acknowledgement of Rights.
          The Company acknowledges that, with respect to any Securities held by
ServisFirst Capital Trust I or a trustee of such trust, if the Property Trustee
of such Trust fails to enforce its rights under this Indenture as the holder of
the Securities held as the assets of ServisFirst Capital Trust I any holder of
Preferred Securities may institute legal proceedings directly against the
Company to enforce such Property Trustee’s rights under this Indenture without
first instituting any legal proceedings against such Property Trustee or any
other Person. Notwithstanding the foregoing, if an Event of Default has occurred
and is continuing and such event is attributable to the failure of the Company
to pay principal of or premium, if any, or interest on the Securities when due,
the Company acknowledges that a holder of Preferred Securities may directly
institute a proceeding for enforcement of payment to such holder of the
principal of or premium, if any, or interest on the Securities having a
principal amount equal to the aggregate liquidation amount of the Preferred
Securities of such holder on or after the respective due date specified in the
Securities.

51



--------------------------------------------------------------------------------



 



ARTICLE XIV
PREPAYMENT OF SECURITIES
          SECTION 14.01 Prepayment.
          If a Special Event has occurred and is continuing, then the Company
shall have the right upon (i) not less than 45 days written notice to the
Trustee and (ii) not less than 30 days nor more than 60 days written notice to
the Securityholders, to prepay the Securities, in whole (but not in part), at
any time within 90 days following the occurrence of such Special Event, at the
Prepayment Price. The Prepayment Price shall be paid prior to 12:00 noon, New
York City time, on the date of such prepayment or such earlier time as the
Company determines, provided that the Company shall deposit with the Trustee an
amount sufficient to pay the Prepayment Price by 10:00 a.m., New York City time,
on the date such Prepayment Price is to be paid.
          SECTION 14.02 Optional Prepayment by Company.
          The Company may at any time, at its option, on or after September 1,
2011, redeem the Securities in whole at any time or in part from time to time,
at the Prepayment Price.
          SECTION 14.03 No Sinking Fund.
          The Securities are not entitled to the benefit of any sinking fund.
          SECTION 14.04 Notice of Prepayment.
          In case the Company shall desire to exercise the right to prepay all
of the Securities in accordance with their terms, which shall be done pursuant
to a Board Resolution, it shall fix a date for prepayment and shall mail a
notice of such prepayment at least 30 and not more than 60 days prior to the
date fixed for prepayment to the holders of Securities so to be prepaid as a
whole or in part at their last addresses as the same appear on the Security
Register. Such mailing shall be by first class mail. The notice if mailed in the
manner herein provided shall be conclusively presumed to have been duly given,
whether or not the holder receives such notice. In any case, failure to give
such notice by mail or any defect in the notice to the holder of any Security
designated for prepayment as a whole or in part shall not affect the validity of
the proceedings for the prepayment of any other Security.
          Each such notice of prepayment shall specify the CUSIP number of the
Securities to be prepaid, the date fixed for prepayment, the prepayment price at
which the Securities are to be prepaid (or the method by which such prepayment
price is to be calculated), the place or places of payment that payment will be
made upon presentation and surrender of the Securities, that interest accrued to
the date fixed for prepayment will be paid as specified in said notice, and that
on and after said date interest thereon or on the portions thereof to be prepaid
will cease to accrue. If less than all the Securities are to be prepaid the
notice of prepayment shall specify the numbers of the Securities to be prepaid.
          In the event the Securities are issued in book-entry form with the
Depositary: (i) the Trustee may deal with the Depositary as the authorized
representative of the Securityholders; (ii) the rights of the Securityholders
shall be exercised only through the Depositary and shall be

52



--------------------------------------------------------------------------------



 



limited to those established by law and agreement between the Securityholders
and the Depositary and/or direct participants of the Depositary; (iii) the
Depositary will make book-entry transfers among the direct participants of the
Depositary and will receive and transmit distributions of principal and interest
on the Securities to such direct participants; and (iv) the direct participants
of the Depositary shall have no rights under this Indenture under or with
respect to any of the Securities held on their behalf by the Depositary, and the
Depositary may be treated by the Trustee and its agents, employees, officers and
directors as the absolute owner of the Securities for all purposes whatsoever.
          Prior to 10:00 a.m., New York City time, on the prepayment date
specified in the notice of prepayment given as provided in this Section, the
Company will deposit with the Trustee or with one or more paying agents an
amount of money sufficient to prepay on the prepayment date all the Securities
so called for prepayment at the appropriate Prepayment Price, together with
accrued interest to the date fixed for prepayment.
          The Company will give the Trustee written notice not less than 45 days
prior to the prepayment date as to the aggregate principal amount of Securities
to be prepaid.
          If less than all the Securities of any series are to be prepaid, the
particular Securities to be prepaid shall be selected, not more than 60 days
prior to the date of prepayment, by the Trustee from the Outstanding Securities
not previously called for prepayment, on a pro rata basis or by such other
method as the Trustee shall deem fair and appropriate and which may provide for
the selection for prepayment of a portion of the principal amount of any
Security, provided that the remaining portion of the principal amount of any
Security shall be in an authorized denomination (which shall not be less than
the minimum authorized denomination) for such Security, or, if the Securities
are then held in the form of a Global Security, in accordance with the customary
procedures for the Depositary.
          The Trustee shall promptly notify the Company in writing of the
Securities selected for partial redemption and the principal amount thereof to
be redeemed. For all purposes of this Indenture, unless the context otherwise
requires, all provisions relating to the redemption of Securities shall relate,
in the case of any Security redeemed or to be redeemed only in part, to the
portion of the principal amount of such Security that has been or is to be
redeemed.
          SECTION 14.05 Payment of Securities Called for Prepayment.
          If notice of prepayment has been given as provided in Section 14.04,
the Securities with respect to which such notice has been given shall become due
and payable on the date and at the place or places stated in such notice at the
applicable Prepayment Price, together with interest accrued, if any, to the date
fixed for prepayment (subject to the rights of holders of Securities on the
close of business on a regular record date in respect of an Interest Payment
Date occurring on or prior to the prepayment date), and on and after said date
(unless the Company shall default in the payment of such Securities at the
Prepayment Price, together with interest, if any, accrued to said date) interest
on the Securities so called for prepayment shall cease to accrue. On
presentation and surrender of such Securities at a place of payment specified in
said notice, the said Securities shall be paid and prepaid by the Company at the
applicable Prepayment Price, together with interest accrued thereon to the date
fixed for prepayment

53



--------------------------------------------------------------------------------



 



(subject to the rights of holders of Securities on the close of business on a
regular record date in respect of an Interest Payment Date occurring on or prior
to the prepayment date).
ARTICLE XV
SUBORDINATION OF SECURITIES
          SECTION 15.01 Agreement to Subordinate.
          The Company covenants and agrees, and each holder of Securities issued
hereunder likewise covenants and agrees, that the Securities shall be issued
subject to the provisions of this Article XV; and each holder of a Security,
whether upon original issue or upon transfer or assignment thereof, accepts and
agrees to be bound by such provisions.
          The payment by the Company of the principal of and premium, if any,
and interest on all Securities issued hereunder shall, to the extent and in the
manner hereinafter set forth, be subordinated and junior in right of payment to
the prior payment in full of all amounts with respect to Senior Debt, whether
outstanding at the date of this Indenture or thereafter incurred.
          No provision of this Article XV shall prevent the occurrence of any
Default or Event of Default hereunder.
          SECTION 15.02 Default on Senior Debt.
          In the event and during the continuation of any default by the Company
in the payment of principal, premium, interest or any other payment due on any
Senior Debt, or in the event that the maturity of any Senior Debt has been
accelerated because of a default, then, in either case, no payment shall be made
by the Company with respect to the principal (including prepayments) of or
premium, if any, or interest on the Securities.
          In the event of the acceleration of the maturity of the Securities,
then no payment shall be made by the Company with respect to the principal
(including prepayments) of or premium, if any, or interest on the Securities
until the holders of all Senior Debt outstanding at the time of such
acceleration shall receive payment in full of all amounts due in respect of such
Senior Debt (including any amounts due upon acceleration).
          In the event that, notwithstanding the foregoing, any payment shall be
received by the Trustee when such payment is prohibited by the preceding
paragraph of this Section 15.02, such payment shall be held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior Debt
or their respective representatives, or to the trustee or trustees under any
indenture pursuant to which any of such Senior Debt may have been issued, as
their respective interests may appear, but only to the extent of the amounts due
in respect of such Senior Debt and only to the extent that the holders of the
Senior Debt (or their representative or representatives or a trustee) notify the
Trustee in writing, within 90 days of such payment, of the amounts then due and
owing on such Senior Debt and only the amounts specified in such notice to the
Trustee shall be paid to the holders of such Senior Debt.

54



--------------------------------------------------------------------------------



 



          SECTION 15.03 Liquidation; Dissolution; Bankruptcy.
          Upon any payment by the Company or distribution of assets of the
Company of any kind or character, whether in cash, property or securities, to
creditors upon any dissolution or winding-up or liquidation or reorganization of
the Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings, all amounts due upon all Senior Debt of the
Company shall first be paid in full, or payment thereof provided for in money in
accordance with its terms, before any payment is made by the Company on account
of the principal (and premium, if any) or interest on the Securities; and upon
any such dissolution or winding-up or liquidation or reorganization, any payment
by the Company, or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to which the Securityholders
or the Trustee would be entitled to receive from the Company, except for the
provisions of this Article XV, shall be paid by the Company or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other Person making such
payment or distribution, or by the Securityholders or by the Trustee under this
Indenture if received by them or it, directly to the holders of Senior Debt of
the Company (pro rata to such holders on the basis of the respective amounts of
Senior Debt held by such holders, as calculated by the Company) or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing such Senior Debt may have
been issued, as their respective interests may appear, to the extent necessary
to pay such Senior Debt in full, in money or money’s worth, after giving effect
to any concurrent payment or distribution to or for the holders of such Senior
Debt, before any payment or distribution is made to the Securityholders or to
the Trustee.
          In the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, prohibited by the foregoing, shall be received by the
Trustee before all Senior Debt is paid in full, or provision is made for such
payment in money in accordance with its terms, such payment or distribution
shall be held in trust for the benefit of and shall be paid over or delivered to
the holders of such Senior Debt or their representative or representatives, or
to the trustee or trustees under any indenture pursuant to which any instruments
evidencing such Senior Debt may have been issued, and their respective interests
may appear, as calculated by the Company, for application to the payment of all
Senior Debt remaining unpaid to the extent necessary to pay all amounts due in
respect of such Senior Debt in full in money in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the benefit of
the holders of such Senior Debt.
          For purposes of this Article XV, the words “cash, property or
securities” shall not be deemed to include shares of stock of the Company as
reorganized or readjusted, or securities of the Company or any other corporation
provided for by a plan of reorganization or readjustment, the payment of which
is subordinated at least to the extent provided in this Article XV with respect
to the Securities to the payment of Senior Debt that may at the time be
outstanding, provided that (i) such Senior Debt is assumed by the new
corporation, if any, resulting from any such reorganization or readjustment, and
(ii) the rights of the holders of such Senior Debt are not, without the consent
of such holders, altered by such reorganization or readjustment. The
consolidation of the Company with, or the merger of the Company into, another
Person or the liquidation or dissolution of the Company following the sale,
conveyance,

55



--------------------------------------------------------------------------------



 



transfer or lease of its property as an entirety, or substantially as an
entirety, to another Person upon the terms and conditions provided for in
Article X of this Indenture shall not be deemed a dissolution, winding-up,
liquidation or reorganization for the purposes of this Section 15.03 if such
other Person shall, as a part of such consolidation, merger, sale, conveyance,
transfer or lease, comply with the conditions stated in Article X of this
Indenture. Nothing in Section 15.02 or in this Section 15.03 shall apply to
claims of, or payments to, the Trustee under or pursuant to Section 6.06 of this
Indenture.
          SECTION 15.04 Subrogation.
          Subject to the payment in full of all amounts due in respect of Senior
Debt, the rights of the Securityholders shall be subrogated to the rights of the
holders of such Senior Debt to receive payments or distributions of cash,
property or securities of the Company, as the case may be, applicable to such
Senior Debt until the principal of (and premium, if any) and interest on the
Securities shall be paid in full; and, for the purposes of such subrogation, no
payments or distributions to the holders of such Senior Debt of any cash,
property or securities to which the Securityholders or the Trustee would be
entitled except for the provisions of this Article XV, and no payment over
pursuant to the provisions of this Article XV to or for the benefit of the
holders of such Senior Debt by Securityholders or the Trustee, shall, as between
the Company, its creditors other than holders of Senior Debt of the Company, and
the holders of the Securities, be deemed to be a payment by the Company to or on
account of such Senior Debt. It is understood that the provisions of this
Article XV are and are intended solely for the purposes of defining the relative
rights of the holders of the Securities, on the one hand, and the holders of
such Senior Debt, on the other hand.
          Nothing contained in this Article XV or elsewhere in this Indenture or
in the Securities is intended to or shall impair, as between the Company, its
creditors other than the holders of Senior Debt of the Company, and the holders
of the Securities, the obligation of the Company, which is absolute and
unconditional, to pay to the holders of the Securities the principal of (and
premium, if any) and interest on the Securities as and when the same shall
become due and payable in accordance with their terms, or is intended to or
shall affect the relative rights of the holders of the Securities and creditors
of the Company, as the case may be, other than the holders of Senior Debt of the
Company, as the case may be, nor shall anything herein or therein prevent the
Trustee or the holder of any Security from exercising all remedies otherwise
permitted by applicable law upon default under this Indenture, subject to the
rights, if any, under this Article XV of the holders of such Senior Debt in
respect of cash, property or securities of the Company, as the case may be,
received upon the exercise of any such remedy.
          Upon any payment or distribution of assets of the Company referred to
in this Article XV, the Trustee, subject to the provisions of Article VI of this
Indenture, and the Securityholders shall be entitled to conclusively rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Securityholders, for the purposes of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Debt and
other indebtedness of the Company, as the case may be, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article XV.

56



--------------------------------------------------------------------------------



 



          SECTION 15.05 Trustee to Effectuate Subordination.
          Each Securityholder by such Securityholder’s acceptance thereof
authorizes and directs the Trustee on such Securityholder’s behalf to take such
action as may be necessary or appropriate to effectuate the subordination
provided in this Article XV and appoints the Trustee such Securityholder’s
attorney-in-fact for any and all such purposes.
          SECTION 15.06 Notice by the Company.
          The Company shall give prompt written notice to a Responsible Officer
of the Trustee of any fact known to the Company that would prohibit the making
of any payment of monies to or by the Trustee in respect of the Securities
pursuant to the provisions of this Article XV. Notwithstanding the provisions of
this Article XV or any other provision of this Indenture, the Trustee shall not
be charged with knowledge of the existence of any facts that would prohibit the
making of any payment of monies to or by the Trustee in respect of the
Securities pursuant to the provisions of this Article XV, unless and until a
Responsible Officer of the Trustee shall have received written notice thereof
from the Company or a holder or holders of Senior Debt or from any trustee
therefor; and before the receipt of any such written notice, the Trustee,
subject to the provisions of Article VI of this Indenture, shall be entitled in
all respects to assume that no such facts exist; provided, however, that if the
Trustee shall not have received the notice provided for in this Section 15.06 at
least two Business Days prior to the date upon which by the terms hereof any
money may become payable for any purpose (including, without limitation, the
payment of the principal of (or premium, if any) or interest on any Security),
then, anything herein contained to the contrary notwithstanding, the Trustee
shall have full power and authority to receive such money and to apply the same
to the purposes for which they were received, and shall not be affected by any
notice to the contrary that may be received by it within two Business Days prior
to such date.
          The Trustee, subject to the provisions of Article VI of this
Indenture, shall be entitled to conclusively rely on the delivery to it of a
written notice by a Person representing himself to be a holder of Senior Debt of
the Company, as the case may be (or a trustee on behalf of such holder), to
establish that such notice has been given by a holder of such Senior Debt or a
trustee on behalf of any such holder or holders. In the event that the Trustee
determines in good faith that further evidence is required with respect to the
right of any Person as a holder of such Senior Debt to participate in any
payment or distribution pursuant to this Article XV, the Trustee may request
such Person to furnish evidence to the reasonable satisfaction of the Trustee as
to the amount of such Senior Debt held by such Person, the extent to which such
Person is entitled to participate in such payment or distribution and any other
facts pertinent to the rights of such Person under this Article XV, and, if such
evidence is not furnished, the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.
          Upon any payment or distribution of assets of the Company referred to
in this Article XV, the Trustee and the Securityholders shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such insolvency, bankruptcy, receivership, liquidation,
reorganization, dissolution, winding up or similar case or proceeding is
pending, or a certificate of the trustee in bankruptcy, liquidating trustee,
custodian, receiver, assignee for the benefit of creditors, agent or other
Person making such payment or

57



--------------------------------------------------------------------------------



 



distribution, delivered to the Trustee or to the Securityholders, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of Senior Debt and other indebtedness of the Company,
the amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Article XV.
          SECTION 15.07 Rights of the Trustee; Holders of Senior Debt.
          The Trustee in its individual capacity shall be entitled to all the
rights set forth in this Article XV in respect of any Senior Debt at any time
held by it, to the same extent as any other holder of Senior Debt, and nothing
in this Indenture shall deprive the Trustee of any of its rights as such holder.
          With respect to the holders of Senior Debt of the Company, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Debt shall be read into
this Indenture against the Trustee. The Trustee shall not be deemed to owe any
fiduciary duty to the holders of such Senior Debt and, subject to the provisions
of Article VI of this Indenture, the Trustee shall not be liable to any holder
of such Senior Debt if it shall pay over or deliver to Securityholders, the
Company or any other Person money or assets to which any holder of such Senior
Debt shall be entitled by virtue of this Article XV or otherwise.
          Nothing in this Article XV shall apply to claims of, or payments to,
the Trustee under or pursuant to Section 6.06.
          SECTION 15.08 Subordination May Not Be Impaired.
          No right of any present or future holder of any Senior Debt of the
Company to enforce subordination as herein provided shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of the
Company or by any act or failure to act, in good faith, by any such holder, or
by any noncompliance by the Company with the terms, provisions and covenants of
this Indenture, regardless of any knowledge thereof that any such holder may
have or otherwise be charged with.
          Without in any way limiting the generality of the foregoing paragraph,
the holders of Senior Debt of the Company may, at any time and from time to
time, without the consent of or notice to the Trustee or the Securityholders,
without incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the holders of the Securities to the holders of such Senior Debt,
do any one or more of the following: (i) change the manner, place or terms of
payment or extend the time of payment of, or renew or alter, such Senior Debt,
or otherwise amend or supplement in any manner such Senior Debt or any
instrument evidencing the same or any agreement under which such Senior Debt is
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing such Senior Debt; (iii) release any
Person liable in any manner for the collection of such Senior Debt; and
(iv) exercise or refrain from exercising any rights against the Company and any
other Person.

58



--------------------------------------------------------------------------------



 



ARTICLE XVI
EXTENSION OF INTEREST PAYMENT PERIOD
          SECTION 16.01 Extension of Interest Payment Period.
          (a) So long as no Event of Default has occurred and is continuing, the
Company shall have the right, at any time and from time to time during the term
of the Securities, to defer payments of interest by extending the interest
payment period of such Securities for a period not exceeding 20 consecutive
quarterly periods, including the first such quarterly period during such
extension period (the “Extension Period”), during which Extension Period no
interest shall be due and payable; provided that no Extension Period may extend
beyond the Stated Maturity. To the extent permitted by applicable law, interest,
the payment of which has been deferred because of the extension of the interest
payment period pursuant to this Section 16.01, will bear interest thereon at the
Coupon Rate compounded quarterly for each quarterly period of the Extension
Period (“Compounded Interest”). At the end of the Extension Period, the Company
shall pay all interest accrued and unpaid on the Securities, including any
Additional Sums and Compounded Interest (together, “Deferred Interest”) that
shall be payable to the holders of the Securities in whose names the Securities
are registered in the Security Register on the first record date after the end
of the Extension Period.
          (b) Before the termination of any Extension Period, the Company may
further defer payments of interest by further extending such period, provided
that such period, together with all such previous and further extensions within
such Extension Period, shall not exceed 20 consecutive quarterly periods,
including the first such quarterly period during such Extension Period, or
extend beyond the Stated Maturity of the Securities. Upon the termination of any
Extension Period and the payment of all Deferred Interest then due, the Company
may elect to commence a new Extension Period, subject to the foregoing
requirements. No interest shall be due and payable during an Extension Period,
except at the end thereof, but the Company may prepay at any time all or any
portion of the interest accrued during an Extension Period.
          SECTION 16.02 Notice of Extension.
          (a) If the Property Trustee is the only registered holder of the
Securities at the time the Company selects an Extension Period, the Company
shall give written notice to the Administrative Trustees, the Property Trustee
and the Trustee of its selection of such Extension Period at least five Business
Days before the earlier of (i) the next succeeding date on which distributions
on the Trust Securities issued by ServisFirst Capital Trust I would have been
payable except for such election, or (ii) the date the Administrative Trustees
are required to give notice of the record date, or the date such Distributions
are payable, to any national securities exchange or to holders of the Preferred
Securities issued by ServisFirst Capital Trust I, but in any event at least five
Business Days before such record date.
          (b) If the Property Trustee is not the only holder of the Securities
at the time the Company selects an Extension Period, the Company shall give the
holders of the Securities and the Trustee written notice of its selection of
such Extension Period at least 10 Business Days before the earlier of (i) the
next succeeding Interest Payment Date, or (ii) the date the Company is required
to give notice of the record or payment date of such interest payment to any
national securities exchange.

59



--------------------------------------------------------------------------------



 



          (c) The quarterly period in which any notice is given pursuant to
paragraphs (a) or (b) of this Section 16.02 shall be counted as one of the 20
quarterly periods permitted in the maximum Extension Period permitted under
Section 16.01. There is no limitation on the number of times that the Company
may elect to begin an Extension Period.
          IN WITNESS WHEREOF, the parties hereto have caused this Indenture to
be duly executed by their respective officers thereunto duly authorized, as of
the day and year first above written.

            SERVISFIRST BANCSHARES, INC.
      By:   -s- Thomas A. Broughton III [g14974g1497401.gif]         Thomas A.
Broughton III      Title:   President and Chief Executive Officer       
WILMINGTON TRUST COMPANY,
as Trustee
      By:   -s- Christopher J. Slaybaugh [g14974g1497403.gif]         Authorized
Officer             

60



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT A
(FORM OF FACE OF SECURITY)
     THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY APPLICABLE
STATE SECURITIES LAW. THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO OR FOR RESALE IN CONNECTION WITH THE DISTRIBUTION THEREOF. NO
DISPOSITION OF THIS SECURITY MAY BE MADE IN THE ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (II) PURSUANT TO AN EXEMPTION
FROM OR A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAW.
[Certificated Securities Legend]
     IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR
AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER
AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.
[Global Securities Legend]
     THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (THE “DEPOSITORY”) OR A NOMINEE OF THE DEPOSITORY. THIS GLOBAL SECURITY
IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY OR BY A
NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
SERVISFIRST BANCSHARES, INC. OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE
OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT IS MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

A-1



--------------------------------------------------------------------------------



 



     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OR PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE.
[If the security is issued upon dissolution of ServisFirst Capital
Trust I pursuant to Section 2.05 of the Indenture, insert: ]
     EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A OR REGULATION D THEREUNDER OR ANOTHER AVAILABLE EXEMPTION.
EACH HOLDER OF THIS SECURITY REPRESENTS TO SERVISFIRST BANCSHARES, INC. THAT
(A) SUCH HOLDER WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY
(WITHOUT THE CONSENT OF SERVISFIRST BANCSHARES, INC.) OTHER THAN (I) TO
SERVISFIRST BANCSHARES, INC., (II) IN THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION COMPLYING WITH THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT, (III) IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, (IV) PURSUANT
TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
SUBJECT IN THE CASE OF CLAUSE (II), (III) OR (IV) TO THE RECEIPT BY THE
REGISTRAR (AND SERVISFIRST BANCSHARES, INC., IF IT SO REQUESTS) OF AN OPINION OF
COUNSEL OR SUCH OTHER EVIDENCE ACCEPTABLE TO SERVISFIRST BANCSHARES, INC. THAT
SUCH RESALE, PLEDGE OR TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, AND
THAT (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER OF THIS SECURITY OF THE RESALE RESTRICTIONS REFERRED TO HEREIN AND
DELIVER TO THE TRANSFEREE (OTHER THAN A QUALIFIED INSTITUTIONAL BUYER) PRIOR TO
THE SALE A COPY OF THE TRANSFER RESTRICTIONS APPLICABLE HERETO (COPIES OF WHICH
MAY BE OBTAINED FROM THE TRUSTEE).

A-2



--------------------------------------------------------------------------------



 



No.   CUSIP No.                     

SERVISFIRST BANCSHARES, INC.
8.5% JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURE
DUE SEPTEMBER 1, 2038
          ServisFirst Bancshares, Inc., a Delaware corporation (the “Company”,
which term includes any successor Person under the Indenture hereinafter
referred to), for value received, hereby promises to pay to
                    , or registered assigns, the principal sum of
$                     Dollars on September 1, 2038 (the “Stated Maturity”),
unless previously prepaid, and to pay interest on the outstanding principal
amount hereof from September 2, 2008, or from the most recent interest payment
date to which interest has been paid or duly provided for, quarterly (subject to
deferral as set forth herein) in arrears on December 1, March 1, June 1 and
September 1 of each year (each such date, an “Interest Payment Date”),
commencing December 1, 2008, until the principal hereof shall have become due
and payable, and on any overdue principal and premium, if any, and (without
duplication and to the extent that payment of such interest is enforceable under
applicable law) on any overdue installment of interest at the same rate per
annum compounded quarterly. The amount of interest payable on any Interest
Payment Date shall be computed on the basis of the actual number of days elapsed
over a 360-day year. In the event that any date on which the principal of (or
premium, if any) or interest on this Security is payable is not a Business Day,
then payment payable on such date will be made on the next succeeding day that
is a Business Day (and without any interest or other payment in respect of any
such delay), with the same force and effect as if made on such date.
     This Security will bear interest during the Interest Period at the rate of
8.50% per annum during its term from the Issue Date and ending on September 1,
2038.
          The interest installment so payable, and punctually paid or duly
provided for, on any Interest Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Security (or one or more Predecessor
Securities, as defined in said Indenture) is registered at the close of business
on the regular record date for such interest installment, which shall be the
fifteenth day (whether or not a Business Day) next preceding the relevant
Interest Payment Date. Any such interest installment not punctually paid or duly
provided for shall forthwith cease to be payable to the holders on such regular
record date and may be paid to the Person in whose name this Security (or one or
more Predecessor Securities) is registered at the close of business on a special
record date to be fixed by the Trustee for the payment of such defaulted
interest, notice whereof shall be given to the holders of Securities not less
than 10 days prior to such special record date, or may be paid at any time in
any other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in the Indenture.
          The principal of (and premium, if any) and interest on this Security
shall be payable at the office or agency of the Property Trustee (or other
paying agent appointed by the Company) maintained for that purpose in any coin
or currency of the United States of America that at the time of payment is legal
tender for payment of public and private debts; provided, however, that, payment
of interest may be made at the option of the Company by (i) check mailed to the
holder at such address as shall appear in the Security Register or (ii) by wire

A-3



--------------------------------------------------------------------------------



 



transfer to an account maintained by the Person entitled thereto, provided that
proper written transfer instructions have been received by the relevant record
date; provided that if this Security is in global form, the interest hereon
shall be made in immediately available funds. Notwithstanding the foregoing, so
long as the Holder of this Security is the Property Trustee, the payment of the
principal of (and premium, if any) and interest on this Security will be made at
such place and to such account as may be designated by the Property Trustee.
          The indebtedness evidenced by this Security is, to the extent provided
in the Indenture, subordinate and junior in right of payment to the prior
payment in full of Senior Debt, and this Security is issued subject to the
provisions of the Indenture with respect thereto. Each holder of this Security,
by accepting the same, (a) agrees to and shall be bound by such provisions, (b)
authorizes and directs the Trustee on his or her behalf to take such action as
may be necessary or appropriate to acknowledge or effectuate the subordination
so provided and (c) appoints the Trustee his or her attorney-in-fact for any and
all such purposes. Each holder hereof, by his or her acceptance hereof, hereby
waives all notice of the acceptance of the subordination provisions contained
herein and in the Indenture by each holder of Senior Debt, whether now
outstanding or hereafter incurred, and waives reliance by each such holder upon
said provisions.
          This Security shall not be entitled to any benefit under the Indenture
hereinafter referred to, be valid or become obligatory for any purpose until the
Certificate of Authentication hereon shall have been signed by or on behalf of
the Trustee.
          The provisions of this Security are continued on the reverse side
hereof and such provisions shall for all purposes have the same effect as though
fully set forth at this place.
          IN WITNESS WHEREOF, the Company, under its corporate seal, has caused
this instrument to be executed.
Dated:                                         

            SERVISFIRST BANCSHARES, INC.
      By:           Thomas A. Broughton III        Its: President and CEO     

            Attest:
      By:           William M. Foshee        Secretary     

               {SEAL}

A-4



--------------------------------------------------------------------------------



 



(FORM OF CERTIFICATE OF AUTHENTICATION)
CERTIFICATE OF AUTHENTICATION
          This is one of the Securities referred to in the within-mentioned
Indenture.

              WILMINGTON TRUST COMPANY,
as Trustee
      By:           Authorized Officer   

               {SEAL}

A-5



--------------------------------------------------------------------------------



 



(FORM OF REVERSE OF SECURITY)
     This Security is one of the Securities of the Company (herein sometimes
referred to as the “Securities”), specified in the Indenture, all issued or to
be issued under and pursuant to an Indenture, dated as of September 2, 2008 (the
“Indenture”), duly executed and delivered between the Company and Wilmington
Trust Company, as Trustee (the “Trustee”), to which Indenture reference is
hereby made for a description of the rights, limitations of rights, obligations,
duties and immunities thereunder of the Trustee, the Company and the holders of
the Securities.
     Upon the occurrence and continuation of a Special Event, the Company shall
have the right to prepay this Security in whole (but not in part) at the
Prepayment Price.
     The Company may at any time, at its option, on or after September 1, 2011,
redeem the Securities in whole at any time or in part from time to time, at the
Prepayment Price.
     “Prepayment Price” shall mean, with respect to any prepayment of the
Securities (i) prior to September 1, 2011, an amount in cash equal to 105% of
the principal amount of the Securities to be prepaid, plus accrued and unpaid
interest thereon, including Compounded Interest and Additional Sums, if any, to
the date of such prepayment and (ii) on or after September 1, 2011, an amount in
cash equal to 100% of the principal amount of the Securities to be prepaid, plus
accrued and unpaid interest thereon, including Compounded Interest and
Additional Sums, if any, to the date of such prepayment.
     The Prepayment Price shall be paid prior to 12:00 noon, New York City time,
on the date of such prepayment, provided, that the Company shall deposit with
the Trustee an amount sufficient to pay the Prepayment Price by 10:00 a.m., New
York City time, on the date the Prepayment Price is to be paid. Any prepayment
pursuant to this paragraph will be made upon not less than 30 days nor more than
60 days notice.
     In case an Event of Default, as defined in the Indenture, shall have
occurred and be continuing, the principal of all of the Securities may be
declared, and upon such declaration shall become, due and payable, in the
manner, with the effect and subject to the conditions provided in the Indenture.
     The Indenture contains provisions permitting the Company and the Trustee,
with the consent of the holders of a majority in aggregate principal amount of
the Securities at the time outstanding, as defined in the Indenture, to execute
supplemental indentures for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of the Indenture or of
modifying in any manner the rights of the holders of the Securities; provided,
however, that no such supplemental indenture shall, without the consent of each
holder of Securities then outstanding and affected thereby, (i) extend the
Stated Maturity of any Securities, or reduce the principal amount thereof, or
reduce any amount payable on prepayment thereof, or reduce the rate or extend
the time of payment of interest thereon (subject to Article XVI of the
Indenture), or make the principal of, or interest or premium on, the Securities
payable in any coin or currency other than U.S. dollars, or impair or affect the
right of any holder of Securities to institute suit for the payment thereof, or
(ii) reduce the aforesaid percentage of Securities, the holders of which are
required to consent to any such supplemental indenture. The Indenture also
contains provisions permitting the holders of a majority in aggregate principal
amount of the

A-6



--------------------------------------------------------------------------------



 



Securities at the time outstanding affected thereby, on behalf of all of the
holders of the Securities, to waive any past default in the performance of any
of the covenants contained in the Indenture, or established pursuant to the
Indenture, and its consequences, except a default in the payment of the
principal of or premium, if any, or interest on any of the Securities or a
default in respect of any covenant or provision under which the Indenture cannot
be modified or amended without the consent of each holder of Securities then
outstanding. Any such consent or waiver by the holder of this Security (unless
revoked as provided in the Indenture) shall be conclusive and binding upon such
holder and upon all future holders and owners of this Security and of any
Security issued in exchange heretofore or in place hereof (whether by
registration of transfer or otherwise), irrespective of whether or not any
notation of such consent or waiver is made upon this Security.
     No reference herein to the Indenture and no provision of this Security or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and premium, if any, and
interest on this Security at the time and place and at the rate and in the money
herein prescribed.
     The Company shall have the right, at any time and from time to time during
the term of the Securities, to defer payments of interest by extending the
interest payment period of such Securities for a period not exceeding 20
consecutive quarterly periods, including the first such quarterly period during
such extension period, and not to extend beyond the Stated Maturity of the
Securities (an “Extension Period”), at the end of which period the Company shall
pay all interest then accrued and unpaid together with interest thereon at the
rate specified for the Securities (to the extent that payment of such interest
is enforceable under applicable law). Before the termination of any such
Extension Period, the Company may further defer payments of interest by further
extending such Extension Period, provided that such Extension Period, together
with all such previous and further extensions within such Extension Period,
shall not exceed 20 consecutive quarterly periods, including the first quarterly
period during such Extension Period, or extend beyond the Stated Maturity of the
Securities. Upon the termination of any such Extension Period and the payment of
all accrued and unpaid interest and any additional amounts then due, the Company
may commence a new Extension Period, subject to the foregoing requirements.
     The Company has agreed that it will not (i) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock (which includes common and
preferred stock) or (ii) make any payment of principal, interest or-premium, if
any, on or repay or repurchase or redeem any debt securities of the Company that
rank pari passu with or junior in right of payment to the Securities or make any
guarantee payments with respect to any guarantee by the Company of the debt
securities or any Subsidiary of the Company if such guarantee ranks pari passu
or junior in right of payment to the Securities (other than (a) dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, Common Stock of the Company, (b) any declaration of a
dividend in connection with the implementation of a stockholder’s rights plan,
or the issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto, (c) payments under the Preferred
Securities Guarantee, (d) as a result of a reclassification of the Company’s
capital stock or the exchange or the conversion of one class or series of the
Company’s capital stock for another class or series of the Company’s capital
stock,

A-7



--------------------------------------------------------------------------------



 



(e) the purchase of fractional interests in shares of the Company’s capital
stock pursuant to the exchange or conversion of such capital stock or the
security being exchanged or converted, and (f) purchases or issuances of Common
Stock in connection with any of the Company’s stock option, stock purchase,
stock loan or other benefit plans for its directors, officers or employees or
any of the Company’s dividend reinvestment plans, in each case as now existing
or hereinafter established or amended) if at such time (i) there shall have
occurred any event of which the Company has actual knowledge that (a) is, or
with the giving of notice or the lapse of time, or both, would be, an Event of
Default and (b) in respect of which the Company shall not have taken reasonable
steps to cure, (ii) if such Securities are held by ServisFirst Capital Trust I,
the Company shall be in default with respect to its payment of any obligations
under the Preferred Securities Guarantee or (iii) the Company shall have given
notice of its election of the exercise of its right to extend the interest
payment period and any such extension shall be continuing.
     The Company will have the right at any time to liquidate ServisFirst
Capital Trust I and cause the Securities to be distributed to the holders of the
Trust Securities in liquidation of ServisFirst Capital Trust I.
     The Securities are issuable only in registered form without coupons in
denominations of $1 and any integral multiple thereof. As provided in the
Indenture and subject to the transfer restrictions limitations as may be
contained herein and therein from time to time, the transfer of this Security is
registrable by the holder hereof on the Security Register of the Company, upon
surrender of this Security for registration of transfer at the office or agency
of the Trustee accompanied by a written instrument or instruments of transfer in
form satisfactory to the Company or the Trustee duly executed by the holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Securities of authorized denominations and for the same aggregate principal
amount and series will be issued to the designated transferee or transferees. No
service charge will be made for any such registration of transfer, but the
Company may require payment of a sum sufficient to cover any tax or other
governmental charge payable in relation thereto.
     Prior to due presentment for registration of transfer of this Security, the
Company, the Trustee, any paying agent and the registrar may deem and treat the
registered holder hereof as the absolute owner hereof (whether or not this
Security shall be overdue and notwithstanding any notice of ownership or writing
hereon made by anyone other than the Security Registrar) for the purpose of
receiving payment of or on account of the principal hereof and premium, if any,
and interest due hereon and for all other purposes, and neither the Company nor
the Trustee nor any paying agent nor any registrar shall be affected by any
notice to the contrary.
     No recourse shall be had for the payment of the principal of or premium, if
any, or interest on this Security, or for any claim based hereon, or otherwise
in respect hereof, or based on or in respect of the Indenture, against any
incorporator, stockholder, officer or director, past, present or future, as
such, of the Company or of any predecessor or successor Person, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issuance hereof, expressly
waived and released.
     All terms used in this Security that are defined in the Indenture shall
have the meanings assigned to them in the Indenture.

A-8



--------------------------------------------------------------------------------



 



     THE INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

A-9



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT B
CERTIFICATE TO TRUSTEE
     Pursuant to Section 3.05 of the Indenture between ServisFirst Bancshares,
Inc. as the Company (the “Company’), and Wilmington Trust Company, as Trustee,
dated as of September 2, 2008 (the “Indenture”), the undersigned hereby
certifies as follows:

  1.   In my capacity as an officer of the Company, I would normally have
knowledge of any default by the Company during the last fiscal year in the
performance of any covenants of the Company contained in the Indenture.     2.  
[To my knowledge, the Company is not default in the performance of any covenants
contained in the Indenture.         or, alternatively:         I am aware of the
default(s) in the performance of covenants in the Indentures, as specified
below.] PLEASE PICK THE SENTENCE THAT APPLIES and DELETE THE ONE THAT DOES NOT.

     Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings ascribed to thereto in the Indenture.
     IN WITNESS WHEREOF, the undersigned has executed this Officers’
Certificate.
Date:                                         , 2008

     
 
   
 
  Name:
 
  Title:
 
     
 
   
 
  Name:
 
  Title:

B-1

 